



EXHIBIT 10.2



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ASHFORD HOSPITALITY ADVISORS LLC
DATED: October 8, 2014




--------------------------------------------------------------------------------




TABLE OF CONTENTS
PAGE
ARTICLE I DEFINED TERMS    1
ARTICLE II COMPANY CONTINUATION; ADMISSION OF MEMBERS; NAME; PLACE OF BUSINESS
AND REGISTERED AGENT    10
Section 2.1
CONTINUATION    10

Section 2.2
CERTIFICATE OF FORMATION; OTHER FILINGS    10

Section 2.3
ADDITIONAL MEMBERS    11

Section 2.4
NAME, OFFICE AND REGISTERED AGENT    11

ARTICLE III BUSINESS AND TERM OF COMPANY    11
Section 3.1
BUSINESS    11

Section 3.2
TERM    11

ARTICLE IV CAPITAL CONTRIBUTIONS    11
Section 4.1
MANAGER    11

Section 4.2
MEMBERS    11

Section 4.3
ADDITIONAL CAPITAL CONTRIBUTIONS AND ISSUANCES OF ADDITIONAL MEMBERSHIP
INTERESTS    12

Section 4.4
ADDITIONAL FUNDING    17

Section 4.5
INTEREST    17

Section 4.6
RETURN OF CAPITAL    17

Section 4.7
PERCENTAGE INTEREST    17

Section 4.8
ADMISSIONS    17

Section 4.9
REVERSE SPLIT OF COMMON UNITS    17

ARTICLE V PROFITS, LOSSES AND ACCOUNTING    18

i



--------------------------------------------------------------------------------




Section 5.1
ALLOCATION OF PROFITS AND LOSSES    18

Section 5.2
ACCOUNTING    19

Section 5.3
MEMBERS’ CAPITAL ACCOUNTS    20

Section 5.4
SECTION 754 ELECTIONS    21

Section 5.5
SPECIAL ALLOCATION OF GAIN TO LTIP UNITHOLDERS    21

ARTICLE VI POWERS, DUTIES, LIABILITIES, COMPENSATION AND VOTING OF THE
MANAGER    22
Section 6.1
POWERS OF MANAGER    22

Section 6.2
DELEGATION OF AUTHORITY    25

Section 6.3
DUTIES OF MANAGER    25

Section 6.4
LIABILITIES OF MANAGER; INDEMNIFICATION    26

Section 6.5
COMPENSATION OF MANAGER; REIMBURSEMENT    28

Section 6.6
RELIANCE ON ACT OF MANAGER    29

Section 6.7
OUTSIDE SERVICES; DEALINGS WITH AFFILIATES; OUTSIDE ACTIVITIES    29

Section 6.8
ADDITIONAL LOANS TO THE COMPANY    30

Section 6.9
CONTRIBUTION OF ASSETS    30

Section 6.10
RESIGNATION OR TERMINATION OF MANAGER    30

ARTICLE VII RIGHTS, PROHIBITIONS AND REPRESENTATIONS WITH RESPECT TO
MEMBERS    31
Section 7.1
RIGHTS OF MEMBERS    31

Section 7.2
PROHIBITIONS WITH RESPECT TO THE MEMBERS    32

Section 7.3
REDEMPTION RIGHT    32

Section 7.4
BASIS ANALYSIS    35


ii



--------------------------------------------------------------------------------




Section 7.5
MEMBER GUARANTEES    35

Section 7.6
CONVERSION OF LTIP UNITS    35

Section 7.7
VOTING RIGHTS OF LTIP UNITS    38

ARTICLE VIII DISTRIBUTIONS AND PAYMENTS TO MEMBERS    39
Section 8.1
DISTRIBUTIONS OF CASH FLOW    39

Section 8.2
NO RIGHT TO DISTRIBUTIONS IN KIND    40

Section 8.3
WITHDRAWALS    40

Section 8.4
AMOUNTS WITHHELD    40

ARTICLE IX TRANSFERS OF INTERESTS    42
Section 9.1
ASHFORD INC.    42

Section 9.2
RESTRICTIONS ON TRANSFER OF MEMBERSHIP INTERESTS    43

Section 9.3
ADMISSION OF SUBSTITUTE MEMBER    44

Section 9.4
RIGHTS OF ASSIGNEES OF MEMBERSHIP INTERESTS    45

Section 9.5
EFFECT OF BANKRUPTCY, DEATH, INCOMPETENCE OR TERMINATION OF A MEMBER    46

Section 9.6
JOINT OWNERSHIP OF INTERESTS    46

Section 9.7
TRANSFEREES    46

Section 9.8
ABSOLUTE RESTRICTION    47

Section 9.9
INVESTMENT REPRESENTATION    47

ARTICLE X TERMINATION OF THE COMPANY    47
Section 10.1
TERMINATION    47

Section 10.2
PAYMENT OF DEBTS    48


iii



--------------------------------------------------------------------------------




Section 10.3
DEBTS TO MEMBERS    48

Section 10.4
REMAINING DISTRIBUTION    48

Section 10.5
RESERVE    49

Section 10.6
FINAL ACCOUNTING    49

ARTICLE XI AMENDMENTS    49
Section 11.1
AUTHORITY TO AMEND    49

Section 11.2
NOTICE OF AMENDMENTS    50

Section 11.3
IMPLEMENTATION OF AMENDMENT    50

ARTICLE XII POWER OF ATTORNEY    50
Section 12.1
POWER    50

Section 12.2
SURVIVAL OF POWER    51

ARTICLE XIII CONSENTS, APPROVALS, VOTING AND MEETINGS    51
Section 13.1
METHOD OF GIVING CONSENT OR APPROVAL    51

Section 13.2
MEETINGS OF MEMBERS    52

Section 13.3
OPINION    52

Section 13.4
SUBMISSIONS TO MEMBERS    52

ARTICLE XIV MISCELLANEOUS    53
Section 14.1
GOVERNING LAW    53

Section 14.2
AGREEMENT FOR FURTHER EXECUTION    53

Section 14.3
ENTIRE AGREEMENT    53

Section 14.4
SEVERABILITY    53

Section 14.5
NOTICES    53


iv



--------------------------------------------------------------------------------




Section 14.6
TITLES AND CAPTIONS    53

Section 14.7
COUNTERPARTS    53

Section 14.8
TERMS    54

Section 14.9
SURVIVAL OF RIGHTS    54



EXHIBIT A    –    List of Members
EXHIBIT B    –    Federal Income Tax Matters
EXHIBIT C    –    Notice of Exercise of Redemption Right
EXHIBIT D    –    Notice of Election by Member to Convert LTIP Units into Common
Units
EXHIBIT E    –    Notice of Election by the Company to Force Conversion of LTIP
Units into Common Units



v



--------------------------------------------------------------------------------




AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ASHFORD HOSPITALITY ADVISORS LLC
RECITALS:
This Amended and Restated Limited Liability Company Agreement is entered into
effective October 8, 2014 (the “Effective Date”).
WHEREAS, Ashford Hospitality Advisors LLC (the “Company”) was formed as a
limited liability company under the laws of the State of Delaware by the filing
of a Certificate of Formation with the Secretary of State of Delaware on April
5, 2013;
WHEREAS, Ashford Hospitality Limited Partnership (“Ashford Trust OP”) executed
the Limited Liability Company Agreement of Ashford Hospitality Advisors LLC as
of April 5, (the “Prior Agreement”);
WHEREAS, before the Effective Date, the Company was classified as a disregarded
entity for U.S. federal income tax purposes;
WHEREAS, on the Effective Date and simultaneously with the execution of this
Agreement, Ashford Trust OP distributed all of the Common Units of the Company
pro rata to the limited partners of Ashford Trust OP in accordance with their
ownership of common units of Ashford Trust OP;
WHEREAS, Ashford OP Limited Partner LLC and Ashford Advisors Inc. desire to, and
pursuant to the terms of the Prior Agreement have the authority to, amend and
restate the Prior Agreement, as of the Effective Date, to make the revisions to
the Prior Agreement set forth below and to provide for the admission as Members
of the Company each of the other Persons identified on Exhibit A attached to
this Agreement; and
NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants
between the parties to this Agreement, and of other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties to this Agreement amend and restate the Prior Agreement and agree as
follows:
ARTICLE I
DEFINED TERMS
Whenever used in this Agreement, the following terms have the meanings
respectively assigned to them in this Article I, unless otherwise expressly
provided in this Agreement or unless the context otherwise requires:




--------------------------------------------------------------------------------




“Act” means the Delaware Limited Liability Company Act, 6 Del C. § 18-101, et.
seq., as amended, supplemented or restated from time to time, and any successor
to such statute.
“Additional Funds” has the meaning set forth in Section 4.4.
“Additional Member” means a Person admitted to this Company as a Member pursuant
to and in accordance with Section 2.3.
“Additional Securities” means any additional Ashford Inc. Shares (other than
Ashford Inc. Shares issued in connection with a redemption pursuant to
Section 7.3 or issued in exchange for shares of Ashford Inc. Common Stock on or
about the Exchange Date) or rights, options, warrants or convertible or
exchangeable securities containing the right to subscribe for or purchase
Ashford Inc. Shares, as set forth in Section 4.3(a)(ii).
“Adjustment Event” has the meaning set forth in Section 4.3(d).
“Affiliate” of another Person means (a) any Person directly or indirectly
owning, controlling or holding with power to vote ten percent (10%) or more of
the outstanding voting securities of such other Person; (b) any Person ten
percent (10%) or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by such other Person;
(c) any Person directly or indirectly controlling, controlled by, or under
common control with, such other Person; (d) any officer, director, member or
partner of such other Person; and (e) if such other Person is an officer,
director, member or partner in a company, the company for which such Person acts
in any such capacity.
“Agreed Value” means the fair market value of Contributed Property as agreed to
by the contributing Member and the Company, using such reasonable method of
valuation as they may adopt except that the Agreed Value of all property
constituting Contributed Property as of the Effective Date shall be determined
by Manager.
“Agreement” means this Amended and Restated Limited Liability Company Agreement
of Ashford Hospitality Advisors LLC, as amended from time to time.
“Ashford Inc.” means Ashford Inc., a Delaware corporation.
“Ashford Inc. Common Stock” means the common stock of Ashford Inc.
“Ashford Inc. Common Stock Amount” means a whole number of shares of Ashford
Inc. Common Stock equal to the product of the number of Common Units offered for
redemption by a Redeeming Member, multiplied by the Conversion Factor in effect
on the Specified Redemption Date (rounded down to the nearest whole number if
such product is not a whole number); provided, however, that if Ashford Inc. at
any time issues to all holders of Ashford Inc. Common Stock rights, options,
warrants or convertible or exchangeable securities entitling the stockholders to
subscribe for or purchase Ashford Inc. Common Stock, or any other securities or
property (collectively, the “Rights”), which Rights have

2



--------------------------------------------------------------------------------




not expired pursuant to their terms, then the Ashford Inc. Common Stock Amount
thereafter shall also include such Rights that a holder of that number of shares
of Ashford Inc. Common Stock would be entitled to receive.
“Ashford Inc. Expenses” means (i) costs and expenses relating to the formation
and continuity of existence of Ashford Inc. and any of its Subsidiaries (which
Subsidiaries shall, for purposes of this definition, be included within the
definition of Ashford Inc.), including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any director, officer,
or employee of Ashford Inc., (ii) costs and expenses relating to the public
offering and registration of securities or private offering of securities by
Ashford Inc. and all statements, reports, fees and expenses incidental thereto,
including underwriting discounts and selling commissions applicable to any such
offering of securities, (iii) costs and expenses associated with the preparation
and filing of any periodic reports by Ashford Inc. under federal, state or local
laws or regulations, including filings with the Commission, (iv) costs and
expenses associated with compliance by Ashford Inc. with laws, rules and
regulations promulgated by any regulatory body, including the Commission, and
(v) all other operating or administrative costs of Ashford Inc., including,
without limitation, insurance premiums, and legal, accounting and directors’
fees, incurred in the ordinary course of its business on behalf of or in
connection with the Company.
“Ashford Inc. Preferred Stock” means the preferred stock of Ashford Inc.
“Ashford Inc. Share” means a share of Ashford Inc. Common Stock or a share of
Ashford Inc. Preferred Stock.
“Bankruptcy Code” means the United States Bankruptcy Code, as amended, 11 U.S.C.
ss.ss. 101 ET SEQ., and as hereafter amended from time to time.
“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in New York, New York are
authorized or required by law, regulation or executive order to close.
“Capital Account” means, as to any Member, the account established and
maintained for such Member pursuant to Section 5.3.
“Capital Account Limitation” has the meaning set forth in Section 7.6(b).
“Capital Contribution” means the amount in cash or the Agreed Value of
Contributed Property (net of liabilities secured by the Contributed Property
that the Company is considered to assume or take subject to under Code Section
752) contributed by each Member (or its original predecessor in interest) to the
capital of the Company for its interest in the Company.
“Carrying Value” means, with respect to any property, the adjusted basis of such
property for federal income tax purposes as of the time of determination except
as follows: (a) the initial Carrying Value of any property contributed by a
Member to the Company shall

3



--------------------------------------------------------------------------------




be its Agreed Value, (b) the Carrying Value of property distributed to a Member
shall the fair market value of such property, as determined by the

Manager, and (c) the Carrying Value of property shall be adjusted as provided by
Exhibit B, items A.1., B.1(c), B.3., and B.4.
“Cash Amount” means an amount of cash per Common Unit equal to the Value on the
Valuation Date of the Ashford Inc. Common Stock Amount.
“Cash Flow” means the excess of cash revenues actually received by the Company
in respect of Company operations for any period, the amount of any reduction in
reserves of the Company, and, to the extent determined by Manager, the net
proceeds received by the Company from the disposition of any Company Property
over Operating Expenses for such period.
“Certificate of Formation” means the certificate of formation of the Company
filed with the Secretary of State of the State of Delaware, as amended or
restated from time to time.
“Certificate of Incorporation” means the certificate of incorporation of the
Manager filed with the Secretary of State of the State of Delaware, as amended
or restated from time to time.
“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
means that provision in the Code at the Effective Date and any succeeding
provision of the Code.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Membership Interest” means an interest in the Company, other than a
Preferred Membership Interest, and includes a limited liability company interest
in the Company and any and all other benefits to which the holder of such an
interest in the Company may be entitled as provided in this Agreement or the
Act, together with all obligations of such Person to comply with the terms and
provisions of this Agreement and the Act.
“Common Unit” means a fractional, undivided share of the Common Membership
Interests issued under this Agreement. At all times after the Exchange Date
there shall be maintained an economic equivalency of a Common Unit and a share
of Ashford Inc. Common Stock (subject to the effect of the Conversion Factor and
to the effect of income taxation of Ashford Inc.’s taxable income), except as
otherwise provided in this Agreement.
“Common Unit Distribution” has the meaning set forth in Section 4.3(d)(ii).
“Common Unit Distribution Period” means any quarter or shorter period with
respect to which a distribution is to be made to the holders of the Common
Units.

4



--------------------------------------------------------------------------------




“Common Unit Economic Balance” has the meaning set forth in Section 5.5.
“Common Percentage Interest” means the percentage ownership interest in the
Common Units of each Member, as determined by dividing the Common Units owned by
a Member by the total number of Common Units then outstanding, subject to
Sections 4.3(d) and 4.3(e) which treat LTIP Units as Common Units for this
purpose.
“Company” means Ashford Hospitality Advisors LLC, a Delaware limited liability
company.
“Constituent Person” has the meaning set forth in Section 7.6(f).
“Contributed Property” means a Member’s interest in property or other
consideration (excluding services and cash) contributed to the Company by such
Member.
“Conversion Date” has the meaning set forth in Section 7.6(b).
“Conversion Factor” means 1.0; provided, however, that if Ashford Inc. (i)
declares or pays a dividend on its outstanding Ashford Inc. Common Stock in
shares of Ashford Inc. Common Stock or makes a distribution to all holders of
its outstanding Ashford Inc. Common Stock in shares of Ashford Inc. Common
Stock, (ii) subdivides its outstanding Ashford Inc. Common Stock, or (iii)
combines its outstanding Ashford Inc. Common Stock into a smaller number of
Ashford Inc. Common Stock, the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of shares of Ashford Inc. Common Stock issued and outstanding on the
record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of shares of Ashford Inc. Common Stock (determined without the
above assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; PROVIDED, HOWEVER, that
if the Manager receives a Notice of Redemption after the record date, but prior
to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the Manager had
received the Notice of Redemption immediately prior to the record date for such
dividend, distribution, subdivision or combination.
“Conversion Notice” has the meaning set forth in Section 7.6(b).
“Conversion Right” has the meaning set forth in Section 7.6(a).
“Distribution Payment Date” means the a date upon which the Manager makes
distributions in accordance with Section 8.1.
“Economic Capital Account Balance” has the meaning set forth in Section 5.5.
“Effective Date” has the meaning set forth in the Recitals.

5



--------------------------------------------------------------------------------




“Event of Bankruptcy” means as to any Person the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code or similar
provision of law of any jurisdiction (except if such petition is contested by
such Person and has been dismissed within ninety (90) days of the filing
thereof); insolvency of such Person as finally determined by a court of
competent jurisdiction; filing by such Person of a petition or application to
accomplish the same or for the appointment of a receiver or a trustee for such
Person or a substantial part of such Person’s assets; commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, but if such proceeding is commenced by another, only if
such Person indicates his approval of such proceeding, or such proceeding is
contested by such Person and has not been finally dismissed within ninety (90)
days.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Date” means the date, if any, that Ashford OP Limited Partner LLC
first exchanges Common Units for shares of Ashford Inc. Common Stock with
Ashford Inc.
“Forced Conversion” has the meaning set forth in Section 7.6(c).
“Forced Conversion Notice” has the meaning set forth in Section 7.6(c).
“Full Distribution Amount” has the meaning set forth in Section 8.1(a).
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the Manager or (B) a director, officer, employee or agent of the
Company or the Manager, and (ii) such other Persons (including Affiliates of the
Manager or the Company) as the Manager may designate from time to time (whether
before or after the event giving rise to potential liability), in its sole and
absolute discretion.
“Ineligible Unit” has the meaning set forth in Section 5.5.
“Initiating Member” has the meaning set forth in Section 7.5.
“IRS” means the Internal Revenue Service.
“Liquidating Events” has the meaning set forth in Section 10.1.
“LTIP Unit” means a Unit that is designated as an LTIP Unit and which has the
rights, preferences and other privileges designated in Sections 4.3(d) and
4.3(e) and elsewhere in this Agreement in respect of LTIP Unitholders. The
allocation of LTIP Units among the Members shall be set forth on Exhibit A, as
may be amended by the Manager from time to time.
“LTIP Unitholder” means a Member that holds LTIP Units.

6



--------------------------------------------------------------------------------




“Manager” means Ashford Inc., in its position as a Manager of the Company, and
any Person who becomes a manager as provided in this Agreement, and any of their
successors as Manager each of whom shall constitute a “manager” of the Company
for purposes of the Act.
“Member” means any Person named as a Member on Exhibit A and any Person who
becomes a Substitute Member pursuant to Section 9.3 or an Additional Member
pursuant to Section 2.3, in such Person’s capacity as a Member of the Company
for so long as such Person holds any Units.
“Membership Interest” means an interest in the Company and includes a limited
liability company interest and any and all other benefits to which the holder of
such an interest in the Company may be entitled as provided in this Agreement or
the Act, together with all obligations of such Person to comply with the terms
and provisions of this Agreement and the Act.
“Newly Issued Common Unit” means with respect to any Common Unit Distribution
Period, a Common Unit issued during such Common Unit Distribution Period, other
than to Ashford Inc. and other than Common Units outstanding on the Effective
Date.
“Notice of Redemption” means the Notice of Exercise of Redemption Right
substantially in the form of Exhibit C.
“Operating Expenses” means (i) all administrative and operating costs and
expenses incurred by the Company, (ii) those administrative costs and expenses
of the Manager, including any salaries or other payments to directors, officers
or employees of the Manager, and any accounting and legal expense of the
Manager, which expenses, the Members have agreed, are expenses of the Company
and not the Manager, and (iii) to the extent not included in clause (ii) above,
Ashford Inc. Expenses; PROVIDED, HOWEVER, that Operating Expenses shall not
include any administrative costs and expenses incurred by the Manager that are
attributable to properties or partnership interests in a Subsidiary that are
owned by the Manager or Ashford Inc. directly.
“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity.
“Plan” means the Ashford Inc. 2014 Equity Incentive Plan, as amended and/or one
or more successor or additional equity incentive plans or programs that Ashford
Inc. has adopted or may adopt, as amended (each individually and all of them
collectively, as the context requires).
“Preferred Membership Interest” means an interest in the Company evidenced by a
designated series of Preferred Units, having a preference in payment of
distributions or on liquidation as determined by the Manager for such series of
Preferred Units and as set forth in an amendment to this Agreement, and includes
a limited liability company interest and all other benefits to which the holder
of such an interest in the Company may be entitled as

7



--------------------------------------------------------------------------------




provided in this Agreement or the Act, together with all obligations of such
Person to comply with the terms and provisions of this Agreement and the Act.
“Preferred Percentage Interest” with respect to a series of Preferred Units,
means the percentage ownership interest in the Preferred Units of each Member
holding Preferred Units of such specified series, as determined by dividing the
Preferred Units of such series owned by a Member by the total number of
Preferred Units of that series then outstanding.
“Preferred Return” means any payment made or to be made on any Preferred Unit
corresponding to any dividend paid or to be paid on the related series of
preferred stock issued by Ashford Inc., in accordance with Section 4.3.
“Preferred Unit” means a fractional, undivided share of Preferred Membership
Interests in the specified series issued under this Agreement.
“Prior Agreement” has the meaning assigned to such term in the Recitals.
“Property” means any property or other investment in which the Company holds an
ownership interest.
“Record Date” means the record date established by the Manager for the
distribution of Cash Flow pursuant to Section 8.1, which record date, as to
Common Units, shall be the corresponding record date established by Ashford Inc.
with respect to the Ashford Inc. Common Stock and which record date, as to a
series of Preferred Units, shall be the corresponding record date established by
Ashford Inc. with respect to the corresponding series of Ashford Inc. Preferred
Stock.
“Redeeming Member” has the meaning provided in Section 7.3(a).
“Redemption Right” has the meaning provided in Section 7.3(a).
“Safe Harbor” means, the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.
“Safe Harbor Election” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and Internal
Revenue Service Notice 2005-43.
“Safe Harbor Regulation” means Proposed Treasury Regulations Section 1.83-3(l).
“Specified Redemption Date” means, with respect to a given Member and Notice of
Redemption, the later of any date so specified in the Notice of Redemption and
the third (3rd) Business Day after receipt by the Manager of the Notice of
Redemption, provided that no Specified Redemption Date may occur with respect to
any Unit before one year after such Unit is issued by the Company.

8



--------------------------------------------------------------------------------




“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities, or
(ii) the outstanding equity interests, are owned, directly or indirectly, by
such Person.
“Substitute Member” means any Person admitted to the Company as a Member
pursuant to Section 9.3.
“Surviving Entity” has the meaning set forth in Section 9.1(c).
“Target Balance” has the meaning set forth in Section 5.5.
“Tax Matters Member” means the Member appointed pursuant to Section 5.2(d) to be
tax matters partner of the Company within the meaning of Section 6231(a)(7) of
the Code.
“Transaction” has the meaning set forth in Section 9.1(b).
“Transfer” has the meaning set forth in Section 9.2(a).
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
“Unit” means a Common Unit, a Preferred Unit, an LTIP Unit, or any other
fractional, undivided share of the Membership Interests that the Manager has
authorized pursuant to this Agreement. The Units of the Members shall be set
forth on Exhibit A, as may be amended by the Manager from time to time.
“Unit Transaction” has the meaning set forth in Section 7.6(f).
“Unvested Incentive Units” has the meaning set forth in Section 4.3(e)(i).
“Valuation Date” means the date of receipt by the Manager of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.
“Value” means, with respect to a share of Ashford Inc. Common Stock, the average
of the daily market price for the ten (10) consecutive trading days immediately
preceding the Valuation Date. The market price for each such trading day shall
be: (i) if the Ashford Inc. Common Stock is listed or admitted to trading on any
securities exchange or the NASDAQ National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day; (ii) if the Ashford
Inc. Common Stock is not listed or admitted to trading on any securities
exchange or the NASDAQ National Market System, the last reported sale price on
such day or, if no sale takes place on such day, the average of the closing bid
and asked prices on such day, as reported by a reliable quotation source
designated by the Manager; or (iii) if the Ashford Inc. Common Stock is not
listed or admitted to trading on any securities exchange or the NASDAQ National
Market System and no such last reported sale price or closing bid and asked
prices are available, the average of the reported high bid and low asked prices

9



--------------------------------------------------------------------------------




on such day, as reported by a reliable quotation source designated by the
Manager, or if there shall be no bid and asked prices on such day, the average
of the high bid and low asked prices, as so reported, on the most recent day
(not more than ten (10) days prior to the date in question) for which prices
have been so reported; provided, however, that if there are no bid and asked
prices reported during the ten (10) days prior to the date in question, the
Value of the Ashford Inc. Common Stock shall be determined by the Manager acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate. If the Ashford Inc. Common
Stock Amount includes rights that a holder of Ashford Inc. Common Stock would be
entitled to receive, and the Manager acting in good faith determines that the
value of such rights is not reflected in the Value of the Ashford Inc. Common
Stock determined as aforesaid, then the Value of such rights shall be determined
by the Manager acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.
“Vested LTIP Units” has the meaning set forth in Section 4.3(e)(i).
“Vesting Agreement” means each or any, as the context implies, LTIP Unit Award
Agreement entered into by a LTIP Unitholder upon acceptance of an award of LTIP
Units under the Plan (as such agreement may be amended, modified or supplemented
from time to time).
ARTICLE II    
COMPANY CONTINUATION; ADMISSION OF MEMBERS; NAME; PLACE OF BUSINESS AND
REGISTERED AGENT
Section 2.1    CONTINUATION. By this Agreement, the Members agree to continue
the Company pursuant to the provisions of the Act and upon the terms and
conditions set forth in this Agreement. Except as expressly provided in this
Agreement, the rights and obligations of the Members and the administration and
termination of the Company shall be governed by the Act. The Membership Interest
of each Member shall be personal property for all purposes.
Section 2.2    CERTIFICATE OF FORMATION; OTHER FILINGS. The Manager shall
prepare (or caused to be prepared), execute, acknowledge, record and file at the
expense of the Company, a Certificate of Formation and all requisite fictitious
name statements and notices in such places and jurisdictions as may be required
by the Act or necessary to cause the Company to be treated as a limited
liability company under, and otherwise to comply with, the laws of each state or
other jurisdiction in which the Company conducts business.
Section 2.3    ADDITIONAL MEMBERS. The Manager shall in timely fashion amend
this Agreement and, if required by the Act, the Certificate of Formation filed
for record to reflect the admission pursuant to the terms of this Agreement of a
Person as a Member.
Section 2.4    NAME, OFFICE AND REGISTERED AGENT. The name of the Company shall
be Ashford Hospitality Advisors LLC. The principal place of business of

10



--------------------------------------------------------------------------------




the Company shall be at 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254.
The Manager may at any time change the location of such office, provided the
Manager gives notice to the Members of any such change. The name and address of
the Company’s statutory agent for service of process on the Company in Texas is
Ashford Inc., 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254. The name
and address of the Company’s statutory agent for service of process on the
Company in Delaware is Corporation Service Company, 2711 Centerville Road, Suite
400, Wilmington, Delaware 19808.
ARTICLE III    
BUSINESS AND TERM OF COMPANY
Section 3.1    BUSINESS. The purpose and nature of the business of the Company
is to conduct any business that may lawfully be conducted by a limited liability
company organized pursuant to the Act. To consummate the foregoing and to carry
out the obligations of the Company in connection therewith or incidental
thereto, the Manager shall have the authority, in accordance with and subject to
the limitations set forth elsewhere in this Agreement, to make, enter into,
perform and carry out any arrangements, contracts or agreements of every kind
for any lawful purpose, without limit as to amount or otherwise, with any
corporation, association, partnership, limited liability company, firm, trustee,
syndicate, individual or any political or governmental division, subdivision or
agency, domestic or foreign, and generally to make and perform agreements and
contracts of every kind and description and to do any and all things necessary
or incidental to the foregoing for the protection and enhancement of the assets
of the Company.
Section 3.2    TERM. The Company shall continue in perpetuity and shall have
perpetual existence, unless earlier dissolved pursuant to law or the provisions
of this Agreement. The existence of the Company as a separate legal entity shall
continue until the cancellation of the Certificate of Formation pursuant to the
Act.
ARTICLE IV    
CAPITAL CONTRIBUTIONS
Section 4.1    MANAGER. The Manager, as manager, has not contributed, and shall
not be required to contribute, cash or other assets to the capital of the
Company.
Section 4.2    MEMBERS. The Members are admitted to the Company as members of
the Company effective as of simultaneous with the cessation of Ashford Trust OP
to be a member of the Company. The Members have contributed cash and their
respective interests in the Contributed Properties to the Company as identified
on Exhibit A. The Agreed Values of the Members’ proportionate interest in the
Contributed Properties as of the date of contribution are set forth on Exhibit
A.
Section 4.3    ADDITIONAL CAPITAL CONTRIBUTIONS AND ISSUANCES OF ADDITIONAL
MEMBERSHIP INTERESTS. Except as provided in this Section 4.3 or in Section 4.4,
the Members have and shall have no preemptive or other right or obligation to
make any additional Capital Contributions or loans to the Company. Ashford Inc.
may

11



--------------------------------------------------------------------------------




contribute additional capital or property to the Company, from time to time, and
receive additional Membership Interests in respect thereof, in the manner
contemplated in this Section 4.3.
(a)    ISSUANCES OF ADDITIONAL MEMBERSHIP INTERESTS.
(i)    GENERAL. The Manager is authorized to cause the Company to issue such
additional Membership Interests in the form of Common Units and Preferred Units
for any Company purpose at any time or from time to time, to the Members or to
other Persons for such consideration and on such terms and conditions as shall
be established by the Manager in its sole and absolute discretion, all without
the approval of any of the Members. Any additional Membership Interest issued as
provided in the prior sentence may be issued in one or more classes, or one or
more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
including rights, powers and duties senior to Membership Interests, all as shall
be determined by the Manager in its sole and absolute discretion and without the
approval of any Member, subject to Delaware law, and all as may be set forth in
an Exhibit to this Agreement, each of which Exhibit shall be incorporated into
and become part of this Agreement upon adoption by the Manager, including,
without limitation, (i) the allocations of items of Company income, gain, loss,
deduction and credit to each such class or series of Membership Interests; (ii)
the right of each such class or series of Membership Interests to share in
Company distributions; (iii) the rights of each class or series of Membership
Interests upon dissolution and liquidation of the Company and (iv) the right to
vote; PROVIDED, HOWEVER, that no additional Membership Interests shall be issued
to Ashford Inc. unless:
(ii)    (1) (A) The additional Membership Interests are issued in connection
with an issuance of Ashford Inc. Shares of or other interests in Ashford Inc.,
all such that the economic interests are substantially similar to the
designations, preferences and other rights of the additional Membership
Interests issued to Ashford Inc. by the Company in accordance with this Section
4.3 (but taking into account that Ashford Inc. is subject to income tax on its
taxable income) and (B) Ashford Inc. shall make, directly or through one or more
Affiliates, a Capital Contribution to the Company in an amount equal to the
proceeds raised or other property received by Ashford Inc., directly or through
one or more Affiliates, in connection with the issuance of such stock or other
interests in Ashford Inc., (2) the additional Membership Interests are issued in
exchange for property owned by Ashford Inc., with a fair market value, as
determined by the Manager, in good faith, equal to the value of the Membership
Interests or in connection with issuances by Ashford Inc. of Additional
Securities pursuant to the Plan, or (3) the additional Membership Interests are
issued to all Members in proportion to their

12



--------------------------------------------------------------------------------




respective Common Percentage Interests or Preferred Percentage Interests, as
applicable.
Without limiting the foregoing, the Manager is expressly authorized to cause the
Company to issue Common Units or Preferred Units for less than fair market
value, so long as the Manager concludes in good faith that such issuance is in
the best interests of Ashford Inc. and the Company. There are no Preferred
Membership Interests or Preferred Units outstanding on the Effective Date, but
the Manager is authorized to cause the Company to issue Preferred Membership
Interests or Preferred Units after the Effective Date.
(b)    UPON ISSUANCE OF ADDITIONAL SECURITIES. After the Effective Date, Ashford
Inc. shall not issue any Additional Securities other than to all holders of
Ashford Inc. Shares, unless (A) the Manager shall cause the Company to issue to
Ashford Inc. or its Affiliates, Membership Interests or rights, options,
warrants or convertible or exchangeable securities of the Company having
designations, preferences and other rights, all such that the economic interests
are substantially similar to those of the Additional Securities (but taking into
account that Ashford Inc. is subject to income tax on its taxable income), and
(B) Ashford Inc. contributes, directly or through one or more Affiliates, the
proceeds or other property received from the issuance of such Additional
Securities and from any exercise of rights contained in such Additional
Securities to the Company. For the avoidance of doubt, Ashford Inc. may in any
event issue Additional Securities pursuant to the Plan.
Without limiting the foregoing, Ashford Inc. may issue Additional Securities for
less than fair market value, and as a result the Manager is expressly authorized
to cause the Company to issue to Ashford Inc. or its Affiliates corresponding
Membership Interests, so long as (x) Ashford Inc. concludes in good faith that
such issuance is in the best interests of Ashford Inc. and the Company, and (y)
Ashford Inc., directly or through one or more Affiliates, contributes all
proceeds or other property received from such issuance to the Company. For
example, if Ashford Inc. issues Ashford Inc. Common Stock for a cash purchase
price and contributes, directly or through one or more Affiliates, all of the
proceeds of such issuance to the Company as required under this Agreement,
Ashford Inc. or its Affiliates shall be issued a number of additional Common
Units equal to the product of (A) the number of shares of such Ashford Inc.
Common Stock issued by Ashford Inc., the proceeds of which were so contributed,
multiplied by (B) a fraction, the numerator of which is 100%, and the
denominator of which is the Conversion Factor in effect on the date of such
contribution.
(c)    CERTAIN DEEMED CONTRIBUTIONS OF PROCEEDS OF ISSUANCE OF ASHFORD INC.
SHARES. In connection with any and all issuances of Ashford Inc. Shares, Ashford
Inc., directly or through one or more Affiliates, shall contribute all of the
proceeds raised in connection with such issuance to the Company

13



--------------------------------------------------------------------------------




as Capital Contributions, PROVIDED THAT if the proceeds actually received and
contributed by Ashford Inc. or its Affiliates are less than the gross proceeds
of such issuance as a result of any underwriter’s discount or other expenses
paid or incurred in connection with such issuance, then Ashford Inc., directly
or through one or more Affiliates, shall be deemed to have made Capital
Contributions to the Company in the aggregate amount of the gross proceeds of
such issuance and the Company shall be deemed simultaneously to have paid such
offering expenses in connection with the required issuance of additional Units
to Ashford Inc. or its Affiliates for such Capital Contributions pursuant to
Section 4.3(a).
(d)    LTIP UNITS. The Manager may from time to time issue LTIP Units to Persons
who provide services to the Company, for such consideration as the Manager may
determine to be appropriate, and admit such Persons as Members. The Capital
Accounts of such LTIP Unitholders shall be credited with the amount of their
respective Capital Contributions pursuant to Section 5.3. Except to the extent a
Capital Contribution is made with respect to an LTIP Unit, an LTIP Unit is
intended to qualify as a “profits interest” in the Company. Subject to the
provisions of Sections 4.3(d) and 4.3(e) and the special provisions of Sections
5.5, 7.6 and 7.7, LTIP Units shall be treated as Common Units, with all of the
rights, privileges and obligations attendant thereto. For purposes of computing
the Common Percentage Interests, holders of LTIP Units shall be treated as
Common Unitholders and LTIP Units shall be treated as Common Units. In
particular, the Company shall comply with the following procedures:
(i)    If an Adjustment Event (as defined below) occurs, then the Manager shall
make a corresponding adjustment to the LTIP Units to maintain a one-for-one
conversion and economic equivalence ratio between Common Units and LTIP Units.
The following shall be “Adjustment Events”: (A) the Company makes a distribution
on all outstanding Common Units in Units, (B) the Company subdivides the
outstanding Common Units into a greater number of units or combines the
outstanding Common Units into a smaller number of Units, or (C) the Company
issues any Units in exchange for its outstanding Common Units by way of a
reclassification or recapitalization of its Common Units. If more than one
Adjustment Event occurs, the adjustment to the LTIP Units need be made only once
using a single formula that takes into account each and every Adjustment Event
as if all Adjustment Events occurred simultaneously. For the avoidance of doubt,
the following shall not be Adjustment Events: (x) the issuance of Units in a
financing, reorganization, acquisition or other similar business transaction,
(y) the issuance of Units pursuant to any employee benefit or compensation plan
or distribution reinvestment plan, or (z) the issuance of any Units to Ashford
Inc. in respect of a capital contribution to the Company of proceeds from the
sale of securities by Ashford Inc. If the Company takes an action affecting the
Common Units other than actions specifically described above as “Adjustment
Events” and in the opinion of the Manager such action would

14



--------------------------------------------------------------------------------




require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the Manager shall have the right to make such
adjustment to the LTIP Units, to the extent permitted by law and by the Plan, in
such manner and at such time as the Manager, in its sole discretion, may
determine to be appropriate under the circumstances. If an adjustment is made to
the LTIP Units as provided in this Section 4.3 the Company shall promptly file
in the books and records of the Company an officer’s certificate setting forth
such adjustment and a brief statement of the facts requiring such adjustment,
which certificate shall be conclusive evidence of the correctness of such
adjustment absent manifest error. Promptly after filing of such certificate, the
Company shall mail a notice to each LTIP Unitholder setting forth the adjustment
to his or her LTIP Units and the effective date of such adjustment; and
(ii)    Subject to the provisions of Section 10.4, the LTIP Unitholders shall,
in respect of each Distribution Payment Date, when, as and if authorized and
declared by the Manager out of assets legally available for that purpose, be
entitled to receive distributions in an amount per LTIP Unit equal to the
distributions per Common Unit (the “Common Unit Distribution”), paid to holders
of record on the same Record Date established by the Manager with respect to
such Distribution Payment Date. The term “Newly Issued Common Unit” shall be
deemed to include LTIP Units issued during a Common Unit Distribution Period and
Section 8.1(a) shall apply in full to LTIP Units. During any Common Unit
Distribution Period, so long as any LTIP Units are outstanding, except upon
liquidation of the Company and as provided in the following sentence and Section
10.4, no distributions (whether in cash or in kind) shall be authorized,
declared or paid on Common Units, unless equal distributions have been or
contemporaneously are authorized, declared and paid on the LTIP Units for such
Common Unit Distribution Period.
The LTIP Units shall rank pari passu with the Common Units as to the payment of
regular and special periodic or other distributions and distribution of assets
upon liquidation, dissolution or winding up, provided upon liquidation the
amount distributed with respect to a LTIP Unit shall be limited to the related
Capital Account balance as provided by Section 10.4. As to the payment of
distributions and as to distribution of assets upon liquidation, dissolution or
winding up, any class or series of Units or Membership Interests which by its
terms specifies that it shall rank junior to, on a parity with, or senior to the
Common Units shall also rank junior to, or pari passu with, or senior to, as the
case may be, the LTIP Units. Subject to the terms of any Vesting Agreement, a
LTIP Unitholder shall be entitled to transfer his or her LTIP Units to the same
extent, and subject to the same restrictions as holders of Common Units are
entitled to transfer their Common Units pursuant to Article IX.

15



--------------------------------------------------------------------------------




(e)    TERMS OF LTIP UNITS. LTIP Units shall be subject to the following special
provisions:
(i)    VESTING AGREEMENTS. LTIP Units may, in the sole discretion of the
Manager, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of a Vesting Agreement. The terms of any Vesting
Agreement may be modified by the Manager from time to time in its sole
discretion, subject to any restrictions on amendment imposed by the relevant
Vesting Agreement or by the Plan, if applicable. LTIP Units that have vested
under the terms of a Vesting Agreement are referred to as “Vested LTIP Units”;
all other LTIP Units shall be treated as “Unvested Incentive Units.”
(ii)    FORFEITURE. Unless otherwise specified in the Vesting Agreement, upon
the occurrence of any event specified in a Vesting Agreement as resulting in the
right of the Company to repurchase LTIP Units at a specified purchase price or
some other forfeiture of any LTIP Units, then if the Company exercises such
right to repurchase or forfeiture in accordance with the applicable Vesting
Agreement, then the relevant LTIP Units shall immediately, and without any
further action, be treated as cancelled and no longer outstanding for any
purpose. Unless otherwise specified in the Vesting Agreement, no consideration
or other payment shall be due with respect to any LTIP Units that have been
forfeited, other than any distributions declared with respect to a Record Date
prior to the effective date of the forfeiture. In connection with any repurchase
or forfeiture of LTIP Units, the balance of the portion of the Capital Account
of the LTIP Unitholder that is attributable to all of his or her LTIP Units
shall be reduced by the amount, if any, by which it exceeds the Target Balance
contemplated by Section 5.5, calculated with respect to the LTIP Unitholder’s
remaining LTIP Units, if any, with such reduction being accomplished by an
allocation of gross deductions or losses to the applicable LTIP Unitholder.
(iii)    ALLOCATIONS. LTIP Units shall generally be treated as Common Units for
purposes of Article V, but LTIP Unitholders shall also be entitled to certain
special allocations of gain under Section 5.5.
(iv)    REDEMPTION. The Redemption Right provided to Members under Section 7.3
shall not apply with respect to LTIP Units unless and until they are converted
to Common Units as provided in clause (vi) below and Section 7.6.
(v)    LEGEND. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including without limitation any Vesting Agreement, apply to the LTIP
Unit.

16



--------------------------------------------------------------------------------




(vi)    CONVERSION TO COMMON UNITS. Vested LTIP Units are eligible to be
converted into Common Units under Section 7.6.
(vii)    VOTING. LTIP Units have the voting rights provided in Section 7.7.
(viii)    ISSUANCE. An LTIP Unit shall be considered issued to an LTIP
Unitholder upon the later to occur of: (i) execution of a counterpart signature
page to this Agreement, unless such Person is already a Member, (ii) execution
by such LTIP Unitholder and the Company of a Vesting Agreement with respect to
such LTIP Unit, if applicable, and (iii) payment to the Company of the Capital
Contribution, if any, provided for in the related Vesting Agreement.
Section 4.4    ADDITIONAL FUNDING. If the Manager determines that it is in the
best interests of the Company to provide for additional Company funds
(“Additional Funds”) for any Company purpose, the Manager may (i) cause the
Company to obtain such funds from outside borrowings, or (ii) elect to have the
Manager provide such Additional Funds to the Company through loans or otherwise.
Section 4.5    INTEREST. No interest shall be paid on the Capital Contribution
of any Member.
Section 4.6    RETURN OF CAPITAL. Except as expressly provided in this
Agreement, no Member shall be entitled to demand or receive the return of its
Capital Contribution.
Section 4.7    PERCENTAGE INTEREST. If the number of outstanding Common Units
increases or decreases during a taxable year, the Manager shall adjust each
holder’s Common Percentage Interest, as reflected on Exhibit A, to a percentage
equal to the number of Common Units held by such Member divided by the aggregate
number of outstanding Common Units.
Section 4.8    ADMISSIONS. Any Person issued Units pursuant to this Article IV
shall, to the extent not already a Member, be admitted to the Company as a
Member upon its execution of a counterpart or amendment to this Agreement.
Section 4.9    REVERSE SPLIT OF COMMON UNITS. On the Exchange Date immediately
upon the completion on that date of all exchanges of Common Units for shares of
Ashford Inc. Common Stock, each outstanding Common Unit will be automatically
converted into one fifty-fifth (1/55) of a Common Unit.
ARTICLE V    
PROFITS, LOSSES AND ACCOUNTING

17



--------------------------------------------------------------------------------




Section 5.1    ALLOCATION OF PROFITS AND LOSSES. Except as otherwise provided in
this Agreement or in Exhibit B, profits earned and losses incurred by the
Company shall be allocated among the Members as follows:
(a)    Profits for each year shall be allocated among the Members, and shall be
credited to the respective Capital Accounts of the Members, in the following
order and priority:
(i)    First, items of gross income to the holders of Preferred Units in the
amount necessary so that the cumulative amount of gross income allocated to
holders of Preferred Units pursuant to this Section 5.1(a)(i) is equal to the
cumulative amount of distributions of Preferred Return (as defined, for each
series of Preferred Units, in the exhibit, if any, to this Agreement setting
forth the terms of such Preferred Units) distributed to holders of Preferred
Units;
(ii)    Second, to the Members to the extent of losses, in the proportions and
in the reverse order in which losses were allocated to them pursuant to Section
5.1(b), until the cumulative amounts allocated to each Member pursuant to this
Section 5.1(a)(ii) are equal to the cumulative losses so allocated to such
Member;
(iii)    Third, any remaining profits shall be allocated to the holders of
Common Units in accordance with their Common Percentage Interests.
(b)    Losses for each year shall be allocated among the Members, and shall be
debited to the respective Capital Accounts of the Members, in the following
order and priority:
(iii)    First, to the holders of Common Units pro rata in accordance with, and
to the extent of, the positive balances in their Adjusted Capital Account
Balances (as defined in Exhibit B) attributable to Common Units;
(iv)    Second, to the holders of Preferred Units pro rata in accordance with,
and to the extent of, the positive balances in their Adjusted Capital Account
Balances (as defined in Exhibit B) attributable to Preferred Units; and
(v)    Thereafter, any remaining losses will be allocated to the holders of
Common Units in accordance with their Common Percentage Interests.
(c)    If the Company issues additional Units pursuant to the provisions of this
Agreement, the Manager is authorized to make revisions to this Section 5.1 as it
determines are necessary or desirable to reflect the terms of the issuance of
such additional Units, including, without limitation, making preferential
allocations to

18



--------------------------------------------------------------------------------




certain classes of Units. For purposes of determining the profits and losses or
any other items allocable to any period, profits and losses, and any such other
items shall be determined on a daily, monthly, or other basis, as determined by
the Manager using any permissible method under Code Section 706 and the Treasury
Regulations thereunder.
(d)    Notwithstanding the provisions of Section 5.1(a) and Section 5.1(b), upon
liquidation of the Company or upon redemption of any redeemable Preferred Units,
items of gross income or items of deduction or loss shall be allocated to the
holders of the Preferred Units or the Common Units, such that the Capital
Accounts attributable to the Preferred Units equal, after all allocations of
profit and loss are completed, the amount to be distributed to the Preferred
Units.
Section 5.2    ACCOUNTING.
(f)    The books of the Company shall be kept on the accrual basis and in
accordance with generally accepted accounting principles consistently applied.
(g)    The fiscal year of the Company shall be the calendar year.
(h)    The terms “profits” and “losses,” as used in this Agreement, means all
items of income, gain, expense or loss as determined utilizing federal income
tax accounting principles and shall also include each Member’s share of income
described in Section 705(a)(1)(B) of the Code, any expenditures described in
Section 705(a)(2)(B) of the Code, any expenditures described in Section 709(a)
of the Code which are not deducted or amortized in accordance with Section
709(b) of the Code, losses not deductible pursuant to Sections 267(a) and 707(b)
of the Code and adjustments made pursuant to Exhibit B.
(i)    Ashford Inc. shall be the “tax matters partner” of the Company within the
meaning of Section 6231(a)(7) of the Code (as such, the “Tax Matters Member”).
As Tax Matters Member, Ashford Inc. shall have the right and obligation to take
all actions authorized and required by the Code for the Tax Matters Member.
Ashford Inc. shall have the right to retain professional assistance in respect
of any audit of the Company by the IRS, and all out-of-pocket expenses and fees
incurred by Ashford Inc. on behalf of the Company as Tax Matters Member shall
constitute Operating Expenses of the Company.
(j)    Except as specifically provided in this Agreement, all elections required
or permitted to be made by the Company under the Code shall be made by the
Manager in its sole discretion.
(k)    Any Member shall have the right to a private audit of the books and
records of the Company, provided such audit is made at the expense of the Member
desiring it, and it is made during normal business hours.

19



--------------------------------------------------------------------------------




(l)    The Members agree that the Company shall be authorized and directed to
make the Safe Harbor Election and the Company and each Member (including any
person to whom a Membership Interest is transferred in connection with the
performance of services) agrees to comply with all requirements of the Safe
Harbor with respect to all Membership Interests transferred in connection with
the performance of services while the Safe Harbor Election remains effective.
Ashford Inc., as the Tax Matters Member, shall be authorized to (and shall)
prepare, execute, and file the Safe Harbor Election.
Section 5.3    MEMBERS’ CAPITAL ACCOUNTS.
(a)    There shall be maintained a Capital Account for each Member in accordance
with this Section 5.3 and the principles set forth in Exhibit B. The amount of
cash and the Agreed Value of property contributed to the Company by each Member,
net of liabilities assumed by the Company or securing property contributed by
such Member, shall be credited to its Capital Account, and from time to time,
but not less often than annually, the share of each Member in profits, losses
and Carrying Value of distributions (net of liabilities secured by the
distributed property that such Member is considered to assume or take subject
to) shall be credited or debited to its Capital Account. The determination of
Members’ Capital Accounts, and any adjustments thereto, shall be made consistent
with tax accounting and other principles set forth in Section 704(b) of the Code
and applicable Treasury Regulations thereunder and Exhibit B.
(b)    Except as otherwise specifically provided in this Agreement, as required
by the Act or other law, or in a deficit restoration obligation agreement or in
a guarantee of a Company liability signed by a Member, no Member shall be
required to make any further contribution to the capital of the Company to
restore a loss, to discharge any liability of the Company or for any other
purpose, nor shall any Member personally be liable for any liabilities of the
Company or of the Manager. All Members waive their right of contribution which
they may have against other Members in respect of any payments made by them
under any guarantee of Company debt.
(c)    Immediately following the transfer of any Membership Interest, the
Capital Account of the transferee Member attributable to the transferred
interest shall be equal to the Capital Account of the transferor Member
attributable to the transferred interest.
(d)    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Members’ Capital Accounts, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes, taking into account any adjustments required pursuant to Section
704(b) of the Code and the applicable Treasury Regulations thereunder as more
fully described in Exhibit B.

20



--------------------------------------------------------------------------------




(e)    The provisions of the Agreement relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulations Section 1.704-1(b),
and shall be interpreted and applied in a manner consistent with such Treasury
Regulations. If the Manager shall determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Company or the Members) are computed in order to comply with such Treasury
Regulations, the Manager may make such modification, provided that it is not
likely to have a material effect on the amounts distributable to any Person upon
the dissolution of the Company. The Manager also shall (i) make any adjustments
that are necessary or appropriate to maintain equality between the Capital
Accounts of the Members and the amount of Company capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make appropriate
modifications if unanticipated events might otherwise cause this Agreement not
to comply with Treasury Regulations Sections 1.704-1(b) or 1.704-2.
Section 5.4    SECTION 754 ELECTIONS. The Manager shall elect, pursuant to
Section 754 of the Code, to adjust the basis of the Company’s assets for (i) all
Transfers of Membership Interests, and (ii) any distribution of Company property
as described in Section 734 of the Code, if such election would benefit any
Member or the Company.
Section 5.5    SPECIAL ALLOCATION OF GAIN TO LTIP UNITHOLDERS. Notwithstanding
the provisions of Section 5.1 above, but subject to the prior allocation of
income, gain, deduction and loss under the terms of the Agreement in respect of
any class of Membership Interests ranking senior to the LTIP Units with respect
to return of capital or any preferential or priority return, any gains realized
in connection with the actual or hypothetical sale of all or substantially all
of the assets of the Company, including but not limited to, gain realized in
connection with an adjustment to the Carrying Value of Company assets under
Section 704(b) of the Code, shall first be allocated to the LTIP Unitholders
until the Economic Capital Account Balances of such Members, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Common Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units. For this
purpose, the “Economic Capital Account Balances” of the LTIP Unitholders will be
equal to their Capital Account balances, plus the amount of their shares of any
Member Minimum Gain or Company Minimum Gain, in each case to the extent
attributable to their ownership of LTIP Units. For clarification, each Member
will have only one Capital Account as to all Membership Interests it owns, but
solely for determining the Economic Capital Account Balance of LTIP Units of an
LTIP Unitholder its Capital Account will be separately computed for each group
of LTIP Units having the same issue date. Similarly, the “Common Unit Economic
Balance” means (i) the Capital Account Balance of Ashford Inc., plus the amount
of Ashford Inc.’s share of any Member Minimum Gain or Company Minimum Gain, in
either case to the extent attributable to Ashford Inc.’s ownership of Common
Units and computed on a hypothetical basis after taking into account all
allocations under Article V through the date on which any allocation

21



--------------------------------------------------------------------------------




is made under this Section 5.5, divided by (ii) the number of Ashford Inc.’s
Common Units (with respect to each holder, the “Target Balance”). Any such
allocations shall be made among the LTIP Unitholders in proportion to the
amounts required to be allocated to each under this Section 5.5, provided,
however, that no amounts will be allocated with respect to any particular LTIP
Unit (each, an “Ineligible Unit”) until all special allocations pursuant to
Part A of Exhibit B with respect to such LTIP Unit have been reversed to the
extent required by paragraph 10 of Part A of Exhibit B. If, notwithstanding the
foregoing, not all LTIP Units (including Ineligible Units) are fully booked up,
an LTIP Unitholder may determine how gains shall be allocated among such LTIP
Unitholder’s LTIP Units (other than Ineligible Units); provided, however, if
such LTIP Unitholder does not make such a determination, gains shall generally
be allocated so that the Economic Capital Account Balance of the maximum amount
of Vested LTIP Units held by such LTIP Unitholder is equal to the Common Unit
Economic Balance on a per LTIP Unit basis; provided, further, that such gains
may only be allocated to LTIP Units that are held by such LTIP Unitholder on the
date of the allocation under this Section 5.5. The parties agree that the intent
of this Section 5.5 is to make the Capital Account balances of the LTIP
Unitholders with respect to their LTIP Units economically equivalent to the
Capital Account balance of Ashford Inc. (on a per-Unit basis) with respect to
its Common Units.
ARTICLE VI    
POWERS, DUTIES, LIABILITIES, COMPENSATION
AND VOTING OF THE MANAGER
Section 6.1    POWERS OF MANAGER. The Manager’s discretion and authority are
subject to the limitations imposed by law and by the Manager’s Certificate of
Incorporation. Subject to the foregoing and to other limitations imposed by this
Agreement, the Manager shall have full, complete and exclusive discretion to
manage and control the business and affairs of the Company and make all
decisions affecting the business and assets of the Company. Without limiting the
generality of the foregoing (but subject to the restrictions specifically
contained in this Agreement), the Manager shall have the power and authority to
take the following actions on its own behalf in its capacity as Manager or on
behalf of the Company:
(m)    to acquire, purchase, own, manage, operate, lease and dispose of any real
property and any other property or assets that the Manager determines are
necessary or appropriate or in the best interests of conducting the business of
the Company;
(n)    to construct buildings and make other improvements (including
renovations) on or to the properties owned or leased by the Company;
(o)    to borrow money for the Company, issue evidences of indebtedness in
connection therewith, refinance, guarantee, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any
indebtedness or obligation of or to the Company, and secure such indebtedness by
mortgage, deed of trust, pledge or other lien on the Company’s assets;

22



--------------------------------------------------------------------------------




(p)    to pay, either directly or by reimbursement, for all Operating Expenses
to third parties or to the Manager (as set forth in this Agreement);
(q)    to lease all or any portion of any of the Company’s assets, whether or
not the terms of such leases extend beyond the termination date of the Company
and whether or not any portion of the Company’s assets so leased are to be
occupied by the lessee, or, in turn, subleased in whole or in part to others,
for such consideration and on such terms as the Manager may determine;
(r)    to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Company, on such terms and in such manner
as the Manager may reasonably determine, and similarly to prosecute, settle or
defend litigation with respect to the Members, the Company, or the Company’s
assets;
(s)    to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Company’s assets or any other aspect of the Company business;
(t)    to make or revoke any election permitted or required of the Company by
any taxing authority;
(u)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Company, for
the conservation of Company assets, or for any other purpose convenient or
beneficial to the Company, in such amounts and such types as the Manager shall
determine from time to time;
(v)    to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property or to distribute the same;
(w)    to retain providers of services of any kind or nature in connection with
the Company business and to pay therefor such reasonable remuneration as the
Manager may deem proper;
(x)    to negotiate and conclude agreements on behalf of the Company with
respect to any of the rights, powers and authority conferred upon the Manager,
including, without limitation, management agreements as to the Company,
management agreements of other Persons by the Company as manager, franchise
agreements, and agreements with operators of Company property;
(y)    to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Company;
(z)    to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the

23



--------------------------------------------------------------------------------




contributions of property to, the Company’s Subsidiaries and any other Person in
which it has an equity interest from time to time);
(aa)    to distribute Company cash or other Company assets in accordance with
this Agreement;
(bb)    to establish Company reserves for working capital, capital expenditures,
contingent liabilities or any other valid Company purpose;
(cc)    to authorize, issue, sell, redeem or otherwise purchase any Membership
Interests or any securities (including secured and unsecured debt obligations of
the Company, debt obligations of the Company convertible into any class or
series of Membership Interests, or options, rights, warrants or appreciation
rights relating to any Membership Interests) of the Company;
(dd)    subject to the provisions of Section 9.1, to merge, consolidate or
combine the Company with or into another Person (to the extent permitted by
applicable law);
(ee)    to do any and all acts and things necessary or prudent to ensure that
the Company will not be classified as a "publicly traded partnership" for
purposes of Section 7704 of the Code;
(ff)    to issue additional Membership Interests pursuant to Section 4.3;
(gg)    to pay cash to redeem Units held by a Member in connection with a
Member’s exercise of its Redemption Right under Section 7.3 or in connection
with a redemption of any Preferred Unit;
(hh)    to amend and restate Exhibit A to reflect accurately at all times the
Capital Contributions, Common Percentage Interests and Preferred Percentage
Interests of the Members as the same are adjusted from time to time to the
extent necessary to reflect redemptions, Capital Contributions, the issuance of
Units, the admission of any Additional Member or any Substitute Member or
otherwise, which amendment and restatement, notwithstanding anything in this
Agreement to the contrary, shall not be deemed an amendment to this Agreement,
as long as the matter or event being reflected in Exhibit A otherwise is
authorized by this Agreement;
(ii)    to take whatever action the Manager deems appropriate to maintain the
economic equivalency of a Common Unit and a share of Ashford Inc. Common Stock
(subject in each case to the effect of the Conversion Factor and to the effect
of income taxation of Ashford Inc.’s taxable income) and a Preferred Unit of a
series and a share of Ashford Inc. Preferred Stock of the corresponding series,
respectively (subject in each case to the effect of the Conversion Factor and to
the effect of income taxation of Ashford Inc.’s taxable income); and

24



--------------------------------------------------------------------------------




(jj)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts the
Manager deems necessary or appropriate for the formation, continuation and
conduct of the business and affairs of the Company and to possess and enjoy all
of the rights and powers of a manager as provided by the Act.
Each of the Members agrees that the Manager is authorized to execute, deliver
and perform the above-mentioned agreements and transactions on behalf of the
Company without any further act, approval or vote of the Members (except as
provided in the last sentence of Section 6.10, Section 7.7 or Article XI),
notwithstanding any other provisions of the Act or any applicable law, rule or
regulation to the fullest extent permitted under the Act or other applicable
law, rule or regulation. The execution, delivery or performance by the Manager
or the Company of any agreement authorized or permitted under this Agreement
shall not constitute a breach by the Manager of any duty that the Manager may
owe the Company or the Members or any other persons under this Agreement or of
any duty stated or implied by law or equity.
Except as otherwise provided in this Agreement, to the extent the duties of the
Manager require expenditures of funds to be paid to third parties, the Manager
shall not have any obligations under this Agreement except to the extent that
Company funds are reasonably available to it for the performance of such duties,
and nothing in this Agreement contained shall be deemed to authorize or require
the Manager, in its capacity as such, to expend its individual funds for payment
to third parties or to undertake any individual liability or obligation on
behalf of the Company.
Section 6.2    DELEGATION OF AUTHORITY. The Manager may delegate, including by
appointment of officers of the Company, any or all of its powers, rights and
obligations under this Agreement, and may appoint, employ, contract or otherwise
deal with any Person for the transaction of the business of the Company, which
Person may, under supervision of the Manager, perform any acts or services for
the Company as the Manager may approve.
Section 6.3    DUTIES OF MANAGER.
(a)    The Manager, subject to the limitations contained elsewhere in this
Agreement, shall manage or cause to be managed the affairs of the Company in a
prudent and businesslike manner and shall devote sufficient time and effort to
the Company affairs.
(b)    In carrying out its obligations, the Manager shall:
(iii)    Render annual reports to all Members with respect to the operations of
the Company;
(iv)    Mail to all persons who were Members at any time during the Company’s
prior fiscal year an annual report of the Company, including all

25



--------------------------------------------------------------------------------




necessary tax information, and any other information regarding the Company and
its operations during the prior fiscal year deemed by the Manager to be
material;
(v)    Maintain complete and accurate records of all business conducted by the
Company and complete and accurate books of account (containing such information
as shall be necessary to record allocations and distributions), and make such
books of account available for inspection and audit by any Member (at the sole
expense of such Member) to the extent provided in Section 7.1(b); and
(vi)    Cause to be filed such certificates and do such other acts as may be
required by law to qualify and maintain the Company as a limited liability
company under the laws of the State of Delaware.
(c)    The Manager shall take such actions as it deems necessary to maintain the
economic equivalency of a Common Unit and a share of Ashford Inc. Common Stock
(subject in each case to the effect of the Conversion Factor and to the effect
of income taxation of Ashford Inc.’s taxable income) and a Preferred Unit of a
series and a share of Ashford Inc. Preferred Stock of the corresponding series,
respectively, required by this Agreement (subject in each case to the effect of
the Conversion Factor and to the effect of income taxation of Ashford Inc.’s
taxable income). The Members acknowledge that Ashford Inc. is taxable on its
distributive share of the Company’s taxable income for federal, state and local
income tax purposes as a C corporation.
Section 6.4    LIABILITIES OF MANAGER; INDEMNIFICATION.
(a)    The Manager shall not be liable for the return of all or any part of the
Capital Contributions of the Members. Any returns shall be made solely from the
assets of the Company according to the terms of this Agreement.
(b)    Notwithstanding anything to the contrary set forth in this Agreement,
none of the Manager or Ashford Inc. nor any of their officers, directors, agents
or employees shall be liable or accountable in damages or otherwise to the
Company, any Members or any assignees who are bound by this Agreement, or any of
their successors or assigns, for any losses sustained, liabilities incurred or
benefits not derived, as a result of errors in judgment or mistakes of fact or
law or any act or omission if the Manager, Ashford Inc., or such officers,
directors, agents or employees acted in good faith. The Manager shall not be
responsible for any misconduct or negligence on the part on any agent appointed
by it in good faith pursuant to Section 6.2. The Members expressly acknowledge
that the Manager is acting on behalf of the Company, the Manager, and Ashford
Inc.’s stockholders collectively, and that the Manager is under no obligation to
consider the separate interests of the Members (including, without limitation,
the tax consequences to Members or their assignees) in deciding whether to cause
the Company to take (or

26



--------------------------------------------------------------------------------




decline to take) any actions. In the event of a conflict between the interests
of the stockholders of Ashford Inc. on one hand and the Members on the other,
the Manager shall endeavor in good faith to resolve the conflict in a manner not
adverse to either the stockholders of Ashford Inc. or the Members; provided,
however, that, notwithstanding any duty otherwise existing at law or in equity,
to the fullest extent permitted by law, for so long as Ashford Inc. owns a
controlling interest, directly or indirectly, in the Company, any such conflict
that cannot be resolved in a manner not adverse to either the stockholders of
Ashford Inc. or the Members shall be resolved in favor of the stockholders of
Ashford Inc. Subject to the implied contractual covenant of good faith and fair
dealing, the Manager shall not be liable for monetary damages for losses
sustained, liabilities incurred, or benefits not derived by Members in
connection with such decisions, provided that the Manager has acted in good
faith.
(c)    The Company shall indemnify each Indemnitee to the fullest extent
permitted by law and save and hold it harmless from and against, and in respect
of, any and all losses, claims, damages, liabilities (joint or several),
expenses (including legal fees and expenses), judgments, fines, settlements, and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, that relate to
the operations of the Company in which any Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise; provided, however, that this
indemnification shall not apply if: (A) the act or omission of the Indemnitee
was material to the matter giving rise to the proceeding and either was
committed in bad faith or was the result of active and deliberate dishonesty;
(B) the Indemnitee actually received an improper personal benefit in money,
property or services; or (C) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 6.4(c). The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 6.4(c). Any indemnification pursuant to this Section 6.4 shall be
made only out of the assets of the Company, and any insurance proceeds from the
liability policy covering the Manager and any Indemnitee.
(d)    The Company shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Company of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Company as authorized
in this Section 6.4 has been met, and (ii) a written undertaking by or on behalf
of the Indemnitee to repay the amount if it shall ultimately be determined that
the standard of conduct has not been met.

27



--------------------------------------------------------------------------------




(e)    The indemnification provided by this Section 6.4 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Members, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(f)    The Company may purchase and maintain insurance on behalf of the
Indemnitees, and such other Persons as the Manager shall determine, against any
liability that may be asserted against or expenses that may be incurred by such
Person in connection with the Company’s activities, regardless of whether the
Company would have the power to indemnify such Person against such liability
under the provisions of this Agreement.
(g)    For purposes of this Section 6.4, the Company shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Company also
imposes duties on, or otherwise involves services by, the Indemnitee to the plan
or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.4; and actions taken
or omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by the Indemnitee to
be in the interest of the participants and beneficiaries of the plan shall be
deemed to be for a purpose which is not opposed to the best interests of the
Company.
(h)    In no event may an Indemnitee subject the Members to personal liability
by reason of the indemnification provisions set forth in this Agreement.
(i)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.4 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(j)    Any amendment, modification or repeal of this Section 6.4 or any
provision of this Section 6.4 shall be prospective only and shall not in any way
affect the limitations on the Manager’s liability to the Company and the Members
under this Section 6.4 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted. The provisions of this
Section 6.4 are for the benefit of the Indemnitees, their heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons.
Section 6.5    COMPENSATION OF MANAGER; REIMBURSEMENT. The Manager, as such,
shall not receive any compensation for services rendered to the Company.
Notwithstanding the preceding sentence, the Manager shall be entitled, in
accordance with the provisions of Section 6.7 below, to pay reasonable
compensation to its Affiliates and

28



--------------------------------------------------------------------------------




other entities in which it may be associated for services performed. The Manager
shall be reimbursed on a monthly basis, or such other basis as the Manager may
determine in its sole and absolute discretion, for all Ashford Inc. Expenses.
Section 6.6    RELIANCE ON ACT OF MANAGER. No financial institution or any other
person, firm or corporation dealing with the Manager or the Company shall be
required to ascertain whether the Manager is acting in accordance with this
Agreement, but such financial institution or such other person, firm or
corporation shall be protected in relying solely upon the assurance of and the
execution of any instrument or instruments by the Manager.
Section 6.7    OUTSIDE SERVICES; DEALINGS WITH AFFILIATES; OUTSIDE ACTIVITIES.
(a)    Notwithstanding any provision of this Article VI to the contrary, the
Manager may employ such agents, accountants, attorneys and others as it shall
deem advisable, including its directors, officers, members, and its Affiliates
and entities with which the Manager, any Member or their respective Affiliates
may be associated, Ashford Inc.’s directors, officers and stockholders, and may
pay them reasonable compensation from Company funds for services performed,
which compensation shall be reasonably believed by the Manager to be comparable
to and competitive with fees charged by unrelated Persons who render comparable
services which could reasonably be made available to the Company. The Manager
shall not be liable for the neglect, omission or wrongdoing of any such Person
so long as it appointed such Person in good faith.
(b)    The Company may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment Company funds on terms and conditions
established in the sole and absolute discretion of the Manager. The foregoing
authority shall not create any right or benefit in favor of any Subsidiary or
any other Person.
(c)    The Company may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or becomes a participant
upon such terms and subject to such conditions as are consistent with this
Agreement and applicable law.
(d)    Except as expressly permitted by this Agreement, no Member nor any of its
Affiliates shall sell, transfer or convey any property to, or purchase any
property from, the Company, directly or indirectly, except pursuant to
transactions that are on terms that are fair and reasonable to the Company.
(e)    Subject to the Certificate of Incorporation and any agreements entered
into by Ashford Inc. or its Affiliates with the Company or a Subsidiary, any
officer, director, employee, agent, trustee, or Affiliate of Ashford Inc. shall
be entitled to and may have business interests and engage in business activities
in addition to

29



--------------------------------------------------------------------------------




those relating to the Company, including business interests and activities
substantially similar or identical to those of the Company. Neither the Company
nor any of the Members shall have any rights by virtue of this Agreement in any
business ventures of such person.
Section 6.8    ADDITIONAL LOANS TO THE COMPANY. If additional funds are required
by the Company for any purpose relating to the business of the Company or for
any of its obligations, expenses, costs, or expenditures, including operating
deficits, the Company may borrow such funds as are needed from time to time from
any Person (including, without limitation, the Manager or any Affiliate of the
Manager; provided, however, that the terms of any loan from the Manager or any
Affiliate of the Manager shall be substantially equivalent to the terms that
could be obtained from a third party on an arm’s-length basis) on such terms as
the Manager and such other Person may agree.
Section 6.9    CONTRIBUTION OF ASSETS. Ashford Inc., directly or through one or
more of its Affiliates, shall contribute to the capital of the Company from time
to time each asset it owns from time to time during the existence of the
Company, but it is not required to so contribute:
(a)    its direct or indirect interest in any entity in a chain of entities of
which Ashford Inc. is the sole beneficial owner, so long as all of the assets or
other ownership interests in the entity in that chain furthest removed from
Ashford Inc. are contributed directly or indirectly to the Company; or
(b)    any equity interest in any entity of which Ashford Inc. is the sole
beneficial owner that is created or used solely by Ashford Inc. in connection
with any borrowing transaction in whole or in part for the benefit of the
Company.
Section 6.10    RESIGNATION OR TERMINATION OF MANAGER. Ashford Inc. shall not,
by any means, resign as, cease to be or be replaced as Manager except in
compliance with this Section 6.10. No termination or replacement of Ashford Inc.
as Manager shall be effective unless proper provision is made, in compliance
with this Agreement, so that the obligations of Ashford Inc., its successor (if
applicable) and any new Manager and the rights of all Members under this
Agreement and applicable law remain in full force and effect. No appointment of
a Person other than Ashford Inc. (or its successor, as applicable) as Manager
shall be effective unless Ashford Inc. (or its successor, as applicable) and the
new Manager (as applicable) provide all other Members with contractual rights,
directly enforceable by such other Members against Ashford Inc. (or its
successor, as applicable) and the new Manager (as applicable), to cause
(a) Ashford Inc. to comply with all Ashford Inc.’s obligations under this
Agreement other than those that must necessarily be taken in its capacity as
Manager and (b) the new Manager to comply with all the Manager’s obligations
under this Agreement. Ashford Inc. may appoint a new Person as Manager, subject
to the provisions of this Section 6.10. If Ashford Inc. ceases to be the Manager
and fails to appoint a new manager, then notwithstanding Section 7.1(a) nor
Section 7.2(a), Members holding more than fifty percent (50%) of the Common
Percentage Interests of all Members shall promptly appoint a new Person as
Manager.

30



--------------------------------------------------------------------------------




ARTICLE VII    
RIGHTS, PROHIBITIONS AND REPRESENTATIONS
WITH RESPECT TO MEMBERS
Section 7.1    RIGHTS OF MEMBERS.
(f)    The Company may engage the Members or persons or firms associated with
them for specific purposes and may otherwise deal with such Members on terms and
for compensation to be agreed upon by any such Member and the Company; provided,
however, that no Member shall be entitled to participate in the management or
control of the business of the Company, in its capacity as a Member, except as
provided with respect to the Tax Matters Member in Section 5.2(d).
(g)    Each Member shall be entitled to have the Company books kept at the
principal place of business of the Company and at all times, during reasonable
business hours and at such Member’s sole expense, upon written demand shall be
entitled to inspect and copy any of them for any purpose reasonably related to
the Member’s interest as a Member and demand in writing true and full
information of all things affecting the Company and a formal accounting of
Company affairs whenever circumstances render it just and reasonable and
reasonably related to the Member’s interest as a Member; provided, however, that
any such demand shall state the purpose of such demand; and provided, further,
for such period of time as the Manager determines in its sole and absolute
discretion to be reasonable, the Manager may keep confidential from the Members
any information that (i) the Manager believes to be in the nature of trade
secrets or other information the disclosure of which the Manager in good faith
believes is not in the best interest of the Company or could damage the Company
or its business or (ii) the Company or the Manager is required by law or by
agreements with unaffiliated third parties to keep confidential; provided,
further, that as long as Ashford Inc. is a Member in the Company, the Company
and the Manager shall timely provide such information as Ashford Inc. reasonably
requests such that Ashford Inc., Ashford Hospitality Trust, Inc., Ashford
Hospitality Prime, Inc. and any other entity to which Ashford Inc. provides
management services, may prepare all of its tax returns and prepare its
financial statements and filings with the applicable government authorities and
laws.
(h)    No Member shall be liable for any debts, liabilities, contracts or
obligations of the Company solely as a result of being a member of the Company.
A Member shall be liable to the Company only to make payments of its Capital
Contribution, if any, and any other payments provided for in this Agreement, as
and when due under this Agreement or pursuant to any separate deficit
restoration agreement executed by the Member for benefit of the Company. After
its Capital Contribution is fully paid, no Member shall, except as otherwise
required by the Act or pursuant to any separate deficit restoration agreement
executed by the Member

31



--------------------------------------------------------------------------------




for the benefit of the Company, be required to make any further Capital
Contributions or other payments or lend any funds to the Company.
Section 7.2    PROHIBITIONS WITH RESPECT TO THE MEMBERS. No Member shall have
the right:
(d)    To take part in the control or management of the Company business, to
transact business for or on behalf of the Company or to sign for or to bind the
Company, such powers being vested solely in the Manager as set forth in this
Agreement except as provided with respect to the Tax Matters Member in
Section 5.2(d);
(e)    To have such Member’s Capital Contributions repaid except to the extent
provided in this Agreement;
(f)    To require partition of Company property or to compel any sale or
appraisement of Company assets or sale of a deceased Member’s interests in any
Company property or Company assets, notwithstanding any provisions of law to the
contrary; or
(g)    To sell or assign all or any portion of such Member’s Membership Interest
in the Company or to constitute the vendee or assignee thereunder a Substitute
Member, except as provided in Article IX.
Section 7.3    REDEMPTION RIGHT.
(k)    The provisions of this Section 7.3 shall only apply after the Exchange
Date. Subject to Section 7.3(b) and Section 7.3(c), and the provisions of any
agreements between the Company and one or more Members, each Member other than
Ashford Inc., shall have the right (the “Redemption Right”) to require the
Company to redeem on a Specified Redemption Date all or a portion of the Common
Units held by such Member (the “Redeeming Member”) at a redemption price per
Common Unit equal to and in the form of the Cash Amount to be paid by the
Company on the Specified Redemption Date. The Redemption Right shall be
exercised pursuant to a Notice of Redemption delivered to the Company (with a
copy to the Manager) by the Redeeming Member. A Member may not exercise the
Redemption Right for less than one thousand (1,000) Common Units or, if such
Member holds less than one thousand (1,000) Common Units, all of the Common
Units held by such Member. Neither the Redeeming Member nor any permitted or
purported assignee of any Member shall have any right, with respect to any
Common Units so redeemed, to receive any distributions paid after the Specified
Redemption Date except as provided in Section 7.3(b). Each Redeeming Member
agrees to provide such representations and related indemnities regarding good
and unencumbered title, and to execute such documents, as the Manager may
reasonably require in connection with any redemption.

32



--------------------------------------------------------------------------------




(l)    The provisions of Section 7.3(b) may be applied by the Manager, if the
Manager is Ashford Inc. or Ashford Inc. otherwise agrees. Notwithstanding the
provisions of Section 7.3(a), if a Member elects to exercise the Redemption
Right, the Manager at the direction of Ashford Inc., directly or indirectly
through one or more Affiliates, may, in its sole and absolute discretion, elect
to assume directly and satisfy a Redemption Right by paying to the Redeeming
Member either (i) the Cash Amount, as provided for in Section 7.3(a), or (ii)
the Ashford Inc. Common Stock Amount, as elected by the Manager, as directed by
Ashford Inc. (in its sole and absolute discretion) on the Specified Redemption
Date, provided that if the Manager has not affirmatively notified the Redeeming
Member on or before one Business Day before the Specified Redemption Date that
either the Company, the Manager or its Affiliates will pay the Cash Amount then
the Manager shall be deemed to have elected, directly or through one or more
Affiliates, to pay the Ashford Inc. Common Stock Amount to the Redeeming Member
on the Specified Redemption Date, and Ashford Inc. agrees that it will provide
such Ashford Inc. Common Stock on the Specified Redemption Date, subject to the
other provisions of this Section 7.3. On any such election of the Manager to
assume and satisfy a Redemption Right, Ashford Inc., directly or indirectly
through one or more of its Affiliates, shall acquire the Common Units offered
for redemption by the Redeeming Member and shall be treated for all purposes of
this Agreement as the owner of such Common Units. Unless the Manager, as
directed by Ashford Inc. (in its sole and absolute discretion) shall exercise
its right to assume and satisfy the Redemption Right, or unless the Manager has
been deemed to assume the Redemption Right as provided in this Section 7.3(b),
neither the Manager nor Ashford Inc. itself shall have any obligation to the
Redeeming Member or to the Company with respect to the Redeeming Member’s
exercise of the Redemption Right. If the Manager shall exercise its right, or
shall be deemed to have elected, to satisfy the Redemption Right in the manner
described in this Section 7.3(b), except as provided in the following paragraph,
the Company shall have no obligation to pay any amount to the Redeeming Member
with respect to such Redeeming Member’s exercise of the Redemption Right, and
each of the Redeeming Member, the Company, and Ashford Inc. shall treat the
transaction between Ashford Inc. and the Redeeming Member for federal income tax
purposes as a sale of the Redeeming Member’s Common Units to Ashford Inc. or its
Affiliates; provided that if the Redeeming Member is redeeming all of its Common
Units, the Company shall redeem any fractional Common Unit (constituting less
than one Common Unit) owned by the Redeeming Member by paying the Cash Amount
with respect to such fractional Common Unit to such Redeeming Member. Each
Redeeming Member agrees to provide such representations and related indemnities
regarding good title, and to execute such documents, as Ashford Inc. may
reasonably require in connection with the issuance of Ashford Inc. Common Stock
upon exercise of the Redemption Right. If the Redemption Right is satisfied by
the delivery of Ashford Inc. Common Stock, the Redeeming Member shall be deemed
to become a holder of Ashford Inc. Common Stock as of the close of business on
the Specified Redemption Date or on such later

33



--------------------------------------------------------------------------------




date permitted by this Section 7.3(b) that Ashford Inc. delivers Ashford Inc.
Common Stock, as the case may be.
Notwithstanding anything to the contrary in Section 7.3(a) or this Section
7.3(b), and in addition to the right of Ashford Inc. to deliver Ashford Inc.
Common Stock in satisfaction of the Redemption Right, as provided above, should
the Manager, elect, or be deemed to elect, to satisfy a Redemption Right by
paying the Redeeming Member the Ashford Inc. Common Stock Amount, and it is
necessary to obtain Ashford Inc. stockholder approval in order for it to issue
sufficient Ashford Inc. Common Stock to satisfy such Redemption Right in full,
then Ashford Inc. shall have one hundred twenty (120) days beyond the Specified
Redemption Date in which to obtain such stockholder approval and to pay the
Ashford Inc. Common Stock Amount, and the redemption date shall be required to
occur by ten (10) days after stockholder approval of the issuance of the Ashford
Inc. Common Stock has been obtained, if it is obtained. If such stockholder
approval is not obtained within one hundred and thirty (130) days after such
Common Units are presented for redemption or the stockholders have voted against
the issuance of the Ashford Inc. Common Stock and payment of the Ashford Inc.
Common Stock, the Company will distribute to the Redeeming Member any
distributions pursuant to Section 8.1 that were not made after the Specified
Redemption Date with respect to the Common Units redeemed because of the
provisions of Section 7.3(a), the Company shall pay to the Redeeming Member the
Cash Amount no later than the earlier of (i) ten (10) days after stockholders
have voted against the issuance of the Ashford Inc. Common Stock, or (ii) one
hundred and thirty (130) days after such Common Units are presented for
redemption, together with interest on such Cash Amount from the Specified
Redemption Date to the date of payment at the rate equal to the lesser of
(i) Ashford Inc.’s annual dividend rate on Ashford Inc. Common Stock for the
twelve (12) month period prior to the Valuation Date and based upon the Cash
Amount for Common Units redeemed, or (ii) eight percent (8%).
(m)    Notwithstanding the provisions of Section 7.3(a) and Section 7.3(b), a
Member shall not be entitled to receive Ashford Inc. Common Stock if the
delivery of Ashford Inc. Common Stock to such Member on the Specified Redemption
Date (or such later date permitted by Section 7.3(b), as applicable) by Ashford
Inc. pursuant to Section 7.3(b) would be prohibited under the Articles of
Incorporation of Ashford Inc., as amended or restated from time to time. Without
limiting the effect of the preceding sentence, no Person shall be permitted to
receive Ashford Inc. Common Stock if as a result of, and after giving effect to,
such exercise any Person would Beneficially Own (as defined in the Articles of
Incorporation of Ashford Inc., as amended or restated from time to time) more
than 9.8% of the total number of issued of shares of outstanding Ashford Inc.
Common Stock, unless waived by the board of directors of Ashford Inc. in its
sole discretion. To the extent any attempted redemption for Ashford Inc. Common
Stock would be a violation of this Section 7.3(c), it shall, to the fullest
extent permitted by law, be null and void

34



--------------------------------------------------------------------------------




ab initio. The Cash Amount shall be paid in such instances, in accordance with
the terms set forth in Section 7.3(a) or Section 7.3(b).
(n)    Each Member covenants and agrees with the Manager and the Company that
all Common Units delivered for redemption shall be delivered to the Company,
Ashford Inc. or its Affiliates, as the case may be, free and clear of all liens
and, notwithstanding anything contained in this Agreement to the contrary,
neither the Manager, Ashford Inc. (nor any of its Affiliates) nor the Company
shall be under any obligation to acquire Common Units which are or may be
subject to any liens. Each Member further agrees that, if any state or local
property transfer tax is payable as a result of the transfer of its Common Units
to the Company or Ashford Inc., such Member shall assume and pay such transfer
tax.
(o)    Ashford Inc. Common Stock issued pursuant to Section 7.3(b) may contain
such legends regarding restrictions on transfer as Ashford Inc. in good faith
determines to be necessary or advisable in order to comply with restrictions on
transfer under the Securities Act and applicable state securities laws.
Section 7.4    BASIS ANALYSIS. Upon the request of any Member but subject to the
Manager’s agreement, which may be withheld in the Manager’s sole discretion, the
Manager may, prior to the end of each calendar year, beginning in 2014, cause
accountants to prepare and provide to the Members a study analyzing each
refinancing, reduction (other than scheduled periodic amortization of principal)
of debt or other event that occurred during that year that reduced the amount of
any nonrecourse liabilities of the Company that a Member may include in the tax
basis of its Membership Interests.
Section 7.5    MEMBER GUARANTEES. Upon the request of the Manager, or upon a
Member’s own election but subject to the Manager’s agreement, which may be
withheld in the Manager’s sole discretion, a Member (the “Initiating Member”)
from time to time, may, but shall not be required to, guarantee or otherwise
provide credit support for Company indebtedness or a deficit restoration
obligation as such Member may elect. All Members are entitled to notice of any
such guarantee or credit support, and shall have the right to provide guarantees
or credit support on the same terms and conditions as the Initiating Member
does, and all Members interested in providing such guarantee or credit support
shall cooperate with the Manager and each other in considering any guarantee or
credit support proposal, and the Manager will cooperate in permitting or
obtaining any consents for such guarantees or credit support.
Section 7.6    CONVERSION OF LTIP UNITS.
(f)    An LTIP Unitholder shall have the right (the “Conversion Right”), at his
or her option, at any time to convert all or a portion of his or her Vested LTIP
Units into Common Units; provided, however, that a holder may not exercise the
Conversion Right for less than one thousand (1,000) Vested LTIP Units or, if
such holder holds less than one thousand Vested LTIP Units, all of the Vested
LTIP Units held by such holder. LTIP Unitholders shall not have the right to
convert Unvested

35



--------------------------------------------------------------------------------




Incentive Units into Common Units until they become Vested LTIP Units; provided,
however, that when a LTIP Unitholder is notified of the expected occurrence of
an event that will cause his or her Unvested Incentive Units to become Vested
LTIP Units, such LTIP Unitholder may give the Company a Conversion Notice
conditioned upon and effective as of the time of vesting and such Conversion
Notice, unless subsequently revoked by the LTIP Unitholder, shall be accepted by
the Company subject to such condition. The Manager shall have the right at any
time to cause a conversion of Vested LTIP Units into Common Units. In all cases,
the conversion of any LTIP Units into Common Units shall be subject to the
conditions and procedures set forth in this Section 7.6.
(g)    A holder of Vested LTIP Units may convert such LTIP Units into an equal
number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Sections 4.3(d), 4.3(e) and 5.5.
Notwithstanding the foregoing, in no event may a holder of Vested LTIP Units
convert a number of Vested LTIP Units that exceeds (x) the Economic Capital
Account Balance of such LTIP Unitholder, to the extent attributable to its
ownership of LTIP Units, divided by (y) the Common Unit Economic Balance, in
each case as determined as of the effective date of conversion (the “Capital
Account Limitation”).
In order to exercise his or her Conversion Right, a LTIP Unitholder shall
deliver a notice (a “Conversion Notice”) in the form of Exhibit D (with a copy
to the Manager) not less than 3 Business Days nor more than 10 Business Days
prior to a date for conversion (the “Conversion Date”) specified in such
Conversion Notice; provided, however, that if the Manager has not given to the
LTIP Unitholders notice of a proposed or upcoming Unit Transaction (as defined
below) at least thirty (30) days prior to the effective date of such Unit
Transaction, then LTIP Unitholders shall have the right to deliver a Conversion
Notice until the earlier of (x) the tenth (10th) day after such notice from the
Manager of a Unit Transaction or (y) the third Business Day immediately
preceding the effective date of such Unit Transaction. A Conversion Notice shall
be provided in the manner provided in Section 14.5. Each LTIP Unitholder
covenants and agrees with the Company that all Vested LTIP Units to be converted
pursuant to this Section 7.6 shall be free and clear of all liens.
Notwithstanding anything in this Agreement to the contrary, a holder of LTIP
Units may deliver a Redemption Notice pursuant to Section 7.3 relating to those
Common Units that will be issued to such holder upon conversion of such LTIP
Units into Common Units in advance of the Conversion Date; provided, however,
that the redemption of such Common Units by the Company shall in no event take
place until on or after the Conversion Date. For clarity, it is noted that the
objective of this paragraph is to put a LTIP Unitholder in a position where, if
he or she so wishes, the Common Units into which his or her Vested LTIP Units
will be converted can be redeemed by the Company simultaneously with such
conversion, with the further consequence that, if the Manager elects to assume
the Company’s redemption obligation with respect to such Common Units under
Section 7.3(b) by delivering to such holder Ashford Inc. Common Stocks rather
than cash, then such holder can

36



--------------------------------------------------------------------------------




have such Ashford Inc. Common Stocks issued to him or her simultaneously with
the conversion of his or her Vested LTIP Units into Common Units. The Manager
shall cooperate with a LTIP Unitholder to coordinate the timing of the different
events described in the foregoing sentence.
(h)    The Company, at any time at the election of the Manager, may cause any
number of Vested LTIP Units held by a LTIP Unitholder to be converted (a “Forced
Conversion”) into an equal number of Common Units, giving effect to all
adjustments (if any) made pursuant to Sections 4.3(d), 4.3(e) and 5.5; provided,
however, that the Company may not cause a Forced Conversion of any LTIP Units
that would not at the time be eligible for conversion at the option of such LTIP
Unitholder pursuant to Section 7.6(b). In order to exercise its right of Forced
Conversion, the Company shall deliver a notice (a “Forced Conversion Notice”) in
the form of Exhibit E to the applicable LTIP Unitholder not less than 10 nor
more than 60 days prior to the Conversion Date specified in such Forced
Conversion Notice. A Forced Conversion Notice shall be provided in the manner
provided in Section 14.5.
(i)    A conversion of Vested LTIP Units for which the holder thereof has given
a Conversion Notice or the Company has given a Forced Conversion Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such LTIP Unitholder, as of which time
such LTIP Unitholder shall be credited on the books and records of the Company
with the issuance as of the opening of business on the next day of the number of
Common Units issuable upon such conversion. After the conversion of LTIP Units
as aforesaid, the Company shall deliver to such LTIP Unitholder, upon his or her
written request, a certificate of the Manager certifying the number of Common
Units and remaining LTIP Units, if any, held by such person immediately after
such conversion. The assignee of any Member pursuant to Article IX may exercise
the rights of such Member pursuant to this Section 7.6 and such Member shall be
bound by the exercise of such rights by the assignee.
(j)    For purposes of making future allocations under Section 5.5 and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable LTIP Unitholder that is treated as attributable to his
or her LTIP Units shall be reduced, as of the date of conversion, by the product
of the number of LTIP Units converted and the Common Unit Economic Balance.
(k)    If the Company or Ashford Inc. shall be a party to any transaction
(including without limitation a merger, consolidation, unit exchange, self
tender offer for all or substantially all Common Units or other business
combination or reorganization, or sale of all or substantially all of the
Company’s assets, but excluding any transaction which constitutes an Adjustment
Event) in each case as a result of which Common Units shall be exchanged for or
converted into the right, or the holders of such Units shall otherwise be
entitled, to receive cash, securities

37



--------------------------------------------------------------------------------




or other property or any combination thereof (each of the foregoing being
referred to in this Agreement as a “Unit Transaction”), then the Manager may,
immediately prior to the Unit Transaction, exercise its right to cause a Forced
Conversion with respect to the maximum number of LTIP Units then eligible for
conversion, taking into account any allocations that occur in connection with
the Unit Transaction or that would occur in connection with the Unit Transaction
if the assets of the Company were sold at the Unit Transaction price or, if
applicable, at a value determined by the Manager in good faith using the value
attributed to the Units in the context of the Unit Transaction (in which case
the Conversion Date shall be the effective date of the Unit Transaction).
In anticipation of such Forced Conversion and the consummation of the Unit
Transaction, the Company shall use commercially reasonable efforts to cause each
LTIP Unitholder to be afforded the right to receive in connection with such Unit
Transaction in consideration for the Common Units into which his or her LTIP
Units will be converted the same kind and amount of cash, securities and other
property (or any combination thereof) receivable upon the consummation of such
Unit Transaction by a holder of the same number of Common Units, assuming such
holder of Common Units is not a Person with which the Company consolidated or
into which the Company merged or which merged into the Company or to which such
sale or transfer was made, as the case may be (a “Constituent Person”), or an
Affiliate of a Constituent Person. If holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Unit Transaction, prior to such Unit Transaction the Manager
shall give written notice to each LTIP Unitholder of such election, and shall
use commercially reasonable efforts to afford the LTIP Unitholders the right to
elect, by written notice to the Manager, the form or type of consideration to be
received upon conversion of each LTIP Unit held by such holder into Common Units
in connection with such Unit Transaction. If a LTIP Unitholder fails to make
such an election, such holder (and any of its transferees) shall receive upon
conversion of each LTIP Unit held him or her (or by any of his or her
transferees) the same kind and amount of consideration that a holder of a Common
Unit would receive if such Common Unit holder failed to make such an election.
Subject to the rights of the Company, the Manager and Ashford Inc., under any
Vesting Agreement and the Plan, the Company shall use commercially reasonable
effort to cause the terms of any Unit Transaction to be consistent with the
provisions of this Section 7.6(f) and to enter into an agreement with the
successor or purchasing entity, as the case may be, for the benefit of any LTIP
Unitholders whose LTIP Units will not be converted into Common Units in
connection with the Unit Transaction that will (i) contain provisions enabling
the holders of LTIP Units that remain outstanding after such Unit Transaction to
convert their LTIP Units into securities as comparable as reasonably possible
under the circumstances to the Common Units and (ii) preserve as far as
reasonably possible under the circumstances

38



--------------------------------------------------------------------------------




the distribution, special allocation, conversion, and other rights set forth in
this Agreement for the benefit of the LTIP Unitholders.
Section 7.7    VOTING RIGHTS OF LTIP UNITS. LTIP Unitholders shall (a) have
those voting rights required from time to time by applicable law, if any, (b)
have the same voting rights as a holder of Common Units, with the LTIP Units
voting as a single class with the Common Units and having one vote per LTIP
Unit; and (c) have the additional voting rights that are expressly set forth
below. So long as any LTIP Units remain outstanding, the Company shall not,
without the affirmative vote of the holders of at least a majority of the LTIP
Units outstanding at the time, given in person or by proxy, either in writing or
at a meeting (voting separately as a class), amend, alter or repeal, whether by
merger, consolidation or otherwise, the provisions of this Agreement applicable
to LTIP Units so as to materially and adversely affect any right, privilege or
voting power of the LTIP Units or the LTIP Unitholders as such, unless such
amendment, alteration, or repeal affects equally, ratably and proportionately
the rights, privileges and voting powers of the holders of Common Units; but
subject, in any event, to the following provisions:
(a)    With respect to any Unit Transaction, so long as the LTIP Units are
treated in accordance with Section 7.6(f), the consummation of such Unit
Transaction shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such; and
(b)    Any creation or issuance of any Units or of any class or series of
Membership Interest including without limitation additional Common Units, LTIP
Units or Preferred Units, whether ranking senior to, junior to, or on a parity
with the LTIP Units with respect to distributions and the distribution of assets
upon liquidation, dissolution or winding up, shall not be deemed to materially
and adversely affect such rights, preferences, privileges or voting powers of
the LTIP Units or the LTIP Unitholders as such.
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Units.
ARTICLE VIII    
DISTRIBUTIONS AND PAYMENTS TO MEMBERS
Section 8.1    DISTRIBUTIONS OF CASH FLOW.
(h)    The Manager shall cause the Company to distribute on a quarterly basis
such portion of the Cash Flow of the Company as the Manager shall determine in
its sole discretion. Except as provided in Section 10.4, such distributions
shall be made to the Members who are Members on the applicable Record Date as
follows:
first, to the holders of the Preferred Units, an amount equal to the unpaid
portion of the Preferred Return due to the holders of the

39



--------------------------------------------------------------------------------




Preferred Units on the applicable Record Date, as determined pursuant to the
applicable exhibit to this Agreement setting forth the terms of such Preferred
Units;
second, to all Members who are Members on the applicable Record Date and who
beneficially own Common Units, in accordance with their respective Common
Percentage Interests;
provided, however, if for any Common Unit Distribution Period, a Newly Issued
Common Unit is outstanding on the Record Date for such period, there shall not
be distributed in respect of such Newly Issued Common Unit the amount (the “Full
Distribution Amount”) that would otherwise be distributed in respect of such
Unit in accordance with its respective Common Percentage Interest, but rather,
the Manager shall cause to be distributed with respect to each such Newly Issued
Common Unit an amount equal to the Full Distribution Amount multiplied by a
fraction, the numerator of which equals the number of days such Newly Issued
Common Unit has been outstanding during the Common Unit Distribution Period and
the denominator of which equals the total number of days in such Common Unit
Distribution Period.
Any Cash Flow not distributed to the holders of Units by operation of this
provision shall be retained by the Company and applied toward future
distributions or payment of Company expenses.
(i)    In no event may a Member receive a distribution of Cash Flow with respect
to a Unit if such Member is entitled to receive a dividend out of Ashford Inc.’s
share of such Cash Flow with respect to an Ashford Inc. Share for which all or
part of such Unit has been exchanged.
(j)    If the Company issues additional Units pursuant to the provisions of this
Agreement, the Manager is authorized to make such revisions to this Article VIII
as it determines are necessary or desirable to reflect the issuance of such
additional Units, including without limitation, making preferential
distributions to certain classes of Units.
Section 8.2    NO RIGHT TO DISTRIBUTIONS IN KIND. No Member shall be entitled to
demand property other than cash in connection with any distribution by the
Company. A Member may be compelled to accept a distribution in kind of any asset
from the Company, whether or not pro rata as to each asset so distributed.
Section 8.3    WITHDRAWALS. No Member shall be entitled to make withdrawals from
its Capital Account, or withdraw as a Member, except as expressly provided in
this Agreement.

40



--------------------------------------------------------------------------------




Section 8.4    AMOUNTS WITHHELD.
(a)    Notwithstanding any other provision of this Agreement, the Manager is
authorized to take any action that it determines to be necessary or appropriate
to cause the Company to comply with any withholding requirements established
under the Code or any other federal, state or local law including, without
limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code. To the
extent that the Company is required to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
any Member or assignee (including by reason of Section 1446 of the Code), either
(i) if the actual amount to be distributed to the Member equals or exceeds the
amount required to be withheld by the Company, the amount withheld shall be
treated as a distribution of cash in the amount of such withholding to such
Member, or (ii) if the actual amount to be distributed to the Member is less
than the amount required to be withheld by the Company, the actual amount shall
be treated as a distribution of cash in the amount of such withholding and the
additional amount required to be withheld shall be treated as a loan (a “Company
Loan”) from the Company to the Member on the day the Company pays over such
amount to a taxing authority. A Company Loan shall be repaid through withholding
by the Company with respect to subsequent distributions to the applicable Member
or assignee. If a Member (a “Defaulting Member”) fails to pay any amount owed to
the Company with respect to the Company Loan within fifteen (15) days after
demand for payment thereof is made by the Company on the Member, the Manager, in
its sole and absolute discretion, may elect to make the payment to the Company
on behalf of such Defaulting Member. In such event, on the date of payment, the
Manager shall be deemed to have extended a loan (a “Manager Loan”) to the
Defaulting Member in the amount of the payment made by the Manager and shall
succeed to all rights and remedies of the Company against the Defaulting Member
as to that amount. Without limitation, the Manager shall have the right to
receive any distributions that otherwise would be made by the Company to the
Defaulting Member until such time as the Manager Loan has been paid in full, and
any such distributions so received by the Manager shall be treated as having
been received by the Defaulting Member and immediately paid to the Manager.
Any amounts treated as a Company Loan or a Manager Loan pursuant to this Section
8.4(a) shall bear interest at the lesser of (i) the base rate on corporate loans
at large United States money center commercial banks, as published from time to
time in The Wall Street Journal, or (ii) the maximum lawful rate of interest on
such obligation, such interest to accrue from the date the Company or the
Manager, as applicable, is deemed to extend the loan until such loan is repaid
in full.
(b)    All amounts withheld pursuant to the Code or any provisions of any state
or local tax law and Section 8.4(a) with respect to any allocation, payment or
distribution to any Member shall be treated as amounts paid or distributed to
such Member pursuant to Section 8.1 for all purposes under this Agreement.

41



--------------------------------------------------------------------------------




(c)    Notwithstanding any other provision of this Agreement, the Company, and
the Manager on behalf of the Company, shall not make any distribution or other
payment to a Member in respect of its Membership Interest to the extent that
such distribution would violate the Act or other applicable law.
ARTICLE IX    
TRANSFERS OF INTERESTS
Section 9.1    ASHFORD INC.
(p)    Other than to an Affiliate of Ashford Inc., Ashford Inc. may not transfer
any of its Membership Interest or withdraw as a Member except (i) Ashford Inc.
may grant a security interest in or pledge its Membership Interest in the
Company to secure debt for borrowed money, or any guaranty thereof, now existing
or subsequently incurred, (ii) as provided in Section 9.1(b) or (iii) in
connection with a transaction described in Section 9.1(c).
(q)    Except as otherwise provided in Section 6.7 or Section 9.1(c), Ashford
Inc. or its Subsidiaries shall not engage in any merger, consolidation or other
combination with or into another Person or in any sale of all or substantially
all of its assets, or any reclassification, or recapitalization or change of
outstanding Ashford Inc. Common Stock (other than a change in par value, or from
par value to no par value, or as a result of a subdivision or combination as
described in the definition of “Conversion Factor”) (each of the foregoing being
referred to as a “Transaction”), unless the Transaction also includes a merger
of the Company or sale of substantially all of the assets of the Company or
other transaction as a result of which all Members will receive for each Common
Unit an amount of cash, securities or other property equal to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
paid to a holder of one share of Ashford Inc. Common Stock in consideration of
one share of Ashford Inc. Common Stock as a result of the Transaction; provided,
however, that if, in connection with the Transaction, a purchase, tender or
exchange offer shall have been made to and accepted by the holders of more than
fifty percent (50%) of the outstanding shares of Ashford Inc. Common Stock, the
holders of Common Units shall receive the greatest amount of cash, securities or
other property which a Member would have received had it exercised the
Redemption Right and the Company, at the direction of Ashford Inc., had
exercised its election to satisfy the Redemption Right by the issuance of
Ashford Inc. Common Stock immediately prior to the expiration of such purchase,
tender or exchange offer.
(r)    Notwithstanding Section 9.1(b), Ashford Inc. or its Subsidiaries may
merge into or consolidate with another entity if immediately after such merger
or consolidation (i) substantially all of the assets of the successor or
surviving entity (the “Surviving Entity”), other than Units held by Ashford Inc.
or its Subsidiaries, are contributed to the Company as a Capital Contribution in
exchange for Units with a fair market value equal to the value of the assets so
contributed as determined by

42



--------------------------------------------------------------------------------




the Surviving Entity in good faith and (ii) the Surviving Entity or one of its
Subsidiaries expressly agrees to assume all obligations of Ashford Inc. under
this Agreement. Upon such contribution and assumption, the Surviving Entity
shall have the right and duty to amend this Agreement as set forth in this
Section 9.1(c). The Surviving Entity shall in good faith arrive at a new method
for the calculation of the Cash Amount and Conversion Factor for a Common Unit
after any such merger or consolidation so as to approximate the existing method
for such calculation as closely as reasonably possible. Such calculation shall
take into account, among other things, the kind and amount of securities, cash
and other property that was receivable upon such merger or consolidation by a
holder of Ashford Inc. Shares or options, warrants or other rights relating
thereto, and which a holder of Common Units could have acquired had such Common
Units been redeemed immediately prior to such merger or consolidation. Such
amendment to this Agreement shall provide for adjustment to such method of
calculation, which shall be as nearly equivalent as may be practicable to the
adjustments provided for with respect to the Conversion Factor. The above
provisions of this Section 9.1(c) shall similarly apply to successive mergers or
consolidations permitted under this Agreement.
Section 9.2    RESTRICTIONS ON TRANSFER OF MEMBERSHIP INTERESTS.
(a)    Except as otherwise provided in this Article IX, no Member may offer,
sell, assign, hypothecate, pledge or otherwise transfer its Membership Interest,
in whole or in part, whether voluntarily or by operation of law or at judicial
sale or otherwise (collectively, a “Transfer”) or withdraw or retire from the
Company, without the written consent of the Manager, which consent may be
withheld in the sole and absolute discretion of the Manager. The Manager may
require, as a condition of any Transfer, that the transferor assume all costs
incurred by the Company in connection therewith. The Manager consents to the
following Transfers of Common Units: (i) on the Effective Date by Ashford Trust
OP to its limited partners and (ii) on the Exchange Date by such limited
partners, including Ashford OP Limited Partner LLC, to Ashford Inc. In no event
may a Member have any rights to distributions pursuant to Act §18-604 without
Manager’s approval.
(b)    No Member may effect a Transfer of its Membership Interest if, (i) in the
opinion of legal counsel for the Company, such proposed Transfer would require
the registration of the Membership Interest under the Securities Act of 1933, as
amended, or would otherwise violate any applicable federal or state securities
or “Blue Sky” law (including investment suitability standards) or (ii) the
assignee is not an Accredited Investor within the meaning of Rule 501 of the
Securities Act of 1933, as amended.
(c)    No Transfer by a Member of its Units may be made to any Person if (i) the
Manager determines that the Transfer would create a risk that the Company would
be treated as an association taxable as a corporation or (ii) such transfer is

43



--------------------------------------------------------------------------------




effectuated through an “established securities market” or a “secondary market”
(or the substantial equivalent thereof) within the meaning of Section 7704 of
the Code.
(d)    Subject to the other provisions of this Section 9.2, Section 9.2(a) shall
not prevent any donative Transfer by an individual Member to his immediate
family members or any trust in which the individual or his immediate family
members own, collectively, one hundred percent (100%) of the beneficial
interests, provided that the transferor assumes all costs of the Company in
connection therewith and any such transferee shall not have the rights of a
Substitute Member (unless and until admitted as a Substitute Member pursuant to
this Section 9.2 and Section 9.3 of this Agreement).
(e)    Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Company. Except as required by operation of law Transfers of Membership
Interests and Units shall be made on the books of the Company only upon receipt
of proper transfer instructions from the registered holder of the Membership
Interests and Units and upon compliance with the other provisions of this
Article IX.
Section 9.3    ADMISSION OF SUBSTITUTE MEMBER.
(d)    Subject to the other provisions of this Article IX (including, without
limitation, the provisions of Section 9.2(a) regarding consent of the Manager),
an assignee of the Membership Interest of a Member (including, without
limitation, any purchaser, transferee, donee, or other recipient of any
disposition of such Membership Interest) shall be deemed admitted as a Member of
the Company only upon the satisfactory completion of the following:
(i)    the assignee has obtained the prior written consent of the Manager as to
its admission as a Substitute Member, which consent may be given or denied in
the exercise of the Manager's sole and absolute discretion;
(ii)    the assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof
and such other documents or instruments as the Manager may require in order to
effect the admission of such Person as a Member;
(iii)    the assignee shall have delivered a letter containing the
representation and warranty set forth in Section 9.9 and the agreement set forth
in Section 9.9;
(iv)    if the assignee is a corporation, limited liability company, partnership
or trust, the assignee shall have provided the Manager with evidence
satisfactory to counsel for the Company of the assignee’s authority to become a
Member under the terms and provisions of this Agreement;

44



--------------------------------------------------------------------------------




(v)    the assignee shall have executed a power of attorney containing the terms
and provisions set forth in Article XII; and
(vi)    the assignee shall have paid all reasonable legal fees of the Company
and the Manager and all filing and publication costs incurred in connection with
its substitution as a Member.
(e)    Notwithstanding the foregoing provisions of Section 9.3(a), any assignee
of Ashford Trust OP on the Effective Date shall be admitted to the Company as a
Member and be bound by the terms of this Agreement effective simultaneously with
such Transfer without any written execution by such assignee if such assignee
does not object to such admission in writing to the Manager within 10 days of
being notified by the Manager of such assignment and upon such objection shall
continue to be an assignee for purposes of this Agreement and the Act. Ashford
Trust OP shall cease to be a member of the Company immediately after its
assignees become Members on the Effective Date, it being agreed that at no time
on the Effective Date will there be no members of the Company.
(f)    For the purpose of allocating profits and losses and distributing cash
received by the Company, a Substitute Member shall be treated as having become,
and appearing in the records of the Company as of the later of the date
specified in the transfer documents, or the date on which the Manager has
received all necessary instruments of transfer and substitution.
(g)    The Manager shall as promptly as practicable take all action required to
effectuate the admission of the Person seeking to become a Substitute Member,
including preparing the documentation required by this Section 9.3 and making
all official filings and publications.

45



--------------------------------------------------------------------------------




Section 9.4    RIGHTS OF ASSIGNEES OF MEMBERSHIP INTERESTS.
(l)    Subject to the provisions of Sections 9.2 and 9.3, except as required by
operation of law, the Company shall not be obligated for any purposes whatsoever
to recognize the assignment by any Member of his Membership Interest until the
Company has received notice thereof. If the Manager, in its sole and absolute
discretion, does not consent (subject to Section 9.2(a), Section 9.3(a)(i) and
Section 9.3(b)) to the admission of any transferee of any Membership Interest as
a Substitute Member in connection with a Transfer permitted by Section 9.2, such
transferee shall be considered an assignee for the purposes of this Agreement.
An assignee shall be entitled to all the rights of an assignee of a limited
liability company interest under the Act, including the right to receive
distributions attributable to the Units assigned, but such assignee shall not be
entitled to effect a consent or vote on any matter presented to the Members for
approval or, except as waived by the Manager, effect a Redemption Right with
respect to such Units (such right to consent or vote or effect a Redemption
Right, to the extent provided in this Agreement or under the Act, fully
remaining with the transferor Member).
(m)    Any Person who is the assignee of all or any portion of a Member’s
Membership Interest, but does not become a Substitute Member and desires to make
a further assignment of such Membership Interest, shall be notified that such
Membership Interest is subject to Article IX, and, to the fullest extent
permitted by applicable law, shall be subject to all of the provisions of this
Article IX to the same extent and in the same manner as any Member desiring to
make an assignment of its Membership Interest.
Section 9.5    EFFECT OF BANKRUPTCY, DEATH, INCOMPETENCE OR TERMINATION OF A
MEMBER. The occurrence of an Event of Bankruptcy as to a Member, the death of a
Member or a final adjudication that a Member is incompetent (which term shall
include, but not be limited to, insanity) shall not, in and of itself, cause the
dissolution of the Company, and the business of the Company shall continue. If
an order for relief in a bankruptcy proceeding is entered against an individual
Member, the trustee or receiver of his estate or, if he dies, his executor,
administrator or trustee, or, if he is finally adjudicated incompetent, his
committee, guardian or conservator, shall have the rights of such Member for the
purpose of settling or managing his estate property and such power as the
bankrupt, deceased or incompetent Member possessed to assign all or any part of
his Membership Interest and to join with the assignee in satisfying conditions
precedent to the admission of the assignee as a Substitute Member.
Section 9.6    JOINT OWNERSHIP OF INTERESTS. A Membership Interest may be
acquired by two (2) individuals as joint tenants with right of survivorship (but
not as tenants in common), provided that such individuals either are married or
are related and share the same home as tenants in common. The written consent or
vote of both owners of any such jointly held Membership Interest shall be
required to constitute the action of the owners of such Membership Interest;
provided, however, that the written consent of only

46



--------------------------------------------------------------------------------




one (1) joint owner will be required if the Company has been provided with
evidence satisfactory to counsel for the Company that the actions of a single
joint owner can bind both owners under the applicable laws of the state of
residence of such joint owners. Upon the death of one (1) owner of a Membership
Interest held in a joint tenancy with a right of survivorship, the Membership
Interest shall become owned solely by the survivor as a Member and not as an
assignee. The Company need not recognize the death of one (1) of the owners of a
jointly held Membership Interest until it shall have received notice of such
death. Upon notice to the Manager from either owner that the tenancy satisfying
the first sentence of this Section 9.6 has been destroyed, the Manager shall
cause the Membership Interest to be divided into two (2) equal Membership
Interests, which shall thereafter be owned separately by each of the former
owners.
Section 9.7    TRANSFEREES. Any Membership Interests owned by the Members and
transferred pursuant to this Article IX shall be and remain subject to all of
the provisions of this Agreement.
Section 9.8    ABSOLUTE RESTRICTION. Notwithstanding any provision of this
Agreement to the contrary (except Section 9.2(a) and Section 9.3(b)), unless
waived in writing by the Manager, the sale or exchange of any interest in the
Company will not be permitted if the interest sought to be sold or exchanged,
when added to the total of all other interests sold or exchanged within the
period of twelve (12) consecutive months ending with the proposed date of the
sale or exchange, would result in the termination of the Company under Section
708 of the Code, if such termination would materially and adversely affect the
Company or any Member.
Section 9.9    INVESTMENT REPRESENTATION. Each Member represents and warrants to
the Manager and to the Company that the acquisition of his Membership Interest
is made as a principal for his account for investment purposes only and not with
a view to the resale or distribution of such Membership Interest. Each Member
agrees that he will not sell, assign or otherwise transfer his Membership
Interest or any fraction thereof, whether voluntarily or by operation of law or
at judicial sale or otherwise, to any Person who does not similarly represent
and warrant and similarly agree not to sell, assign or transfer such Membership
Interest or fraction thereof to any Person who does not similarly represent,
warrant and agree.
ARTICLE X    
TERMINATION OF THE COMPANY
Section 10.1    TERMINATION. The Company shall dissolve and commence winding up
and liquidating upon the first to occur of the following (“Liquidating Events”):
(f)    The sale of all or substantially all of the assets of the Company;
(g)    The determination of the Manager to dissolve, wind up, and liquidate the
Company; and

47



--------------------------------------------------------------------------------




(h)    At any time there are no members of the Company, unless the Company is
continued pursuant to the Act.
The Members agree that the Company shall not dissolve prior to the occurrence of
a Liquidating Event and that, to the fullest extent permitted by law, no Member
shall seek a dissolution of the Company, under Section §18-802 of the Act or
otherwise, other than based on the matters set forth in Section 10.1(a), (b) and
(c) above. If it is determined by a court of competent jurisdiction that the
Company has dissolved prior to the occurrence of a Liquidating Event, the
Members agree, to the fullest extent permitted by law, to continue the business
of the Company without a winding up or liquidation. In the event of a
dissolution pursuant to Section 10.1(b) or Section 10.1(c), the relative
economic rights of each class of Units immediately before such dissolution shall
be preserved to the greatest extent practicable with respect to distributions
made to Members pursuant to Section 10.4 following such dissolution, taking into
consideration tax and other legal constraints that may adversely affect one or
more Members and subject to compliance with applicable laws and regulations,
unless, with respect to any class of Units, holders of a majority of the Units
of such class consent in writing to a treatment other than as described above,
the Manager (or its trustee, receiver, successor or legal representative) shall
proceed with the winding up of the Company, and its assets shall be applied and
distributed as provided in the remainder of this Article X.
Section 10.2    PAYMENT OF DEBTS. Upon a winding up of the Company, the assets
shall first be applied to the satisfaction of the creditors of the Company
(other than Members who are creditors in light of any loans or advances that may
have been made by Members to the Company), including the expenses of
liquidation, whether by payment or the making of reasonable provision for
payment thereof. A reasonable time shall be allowed for the orderly liquidation
of the assets of the Company and the satisfaction of liabilities to creditors so
as to enable the Manager to minimize any losses resulting from liquidation.
Section 10.3    DEBTS TO MEMBERS. After the application of Section 10.2, the
remaining assets shall next be applied to the repayment of any loans made by any
Member to the Company.
Section 10.4    REMAINING DISTRIBUTION.
(c)    After the application of Section 10.3, the remaining assets shall then be
distributed first, to the holders of the Preferred Units, if any, as provided in
the applicable exhibit, if any, to this Agreement setting forth the terms of
such Preferred Units, and second, to the holders of the Common Units in
accordance with their positive Capital Account balances, determined after taking
into account all Capital Account adjustments for all prior periods and the
Company taxable year during which the liquidation occurs.
(d)    If the Company is liquidated within the meaning of Section
1.704-1(b)(2)(ii)(g), distributions shall be made pursuant to Section 10.4(a) in
compliance with Section 1.704-1(b)(2)(ii)(b)(2) of the Treasury Regulations,
except as provided

48



--------------------------------------------------------------------------------




in Section 10.4(c). In the discretion of the Manager, a pro rata portion of the
distributions that would otherwise be made to the Members pursuant to Section
10.4(a) may be:
(i)    distributed to a trust established for the benefit of the Members for the
purposes of liquidating Company assets, collecting amounts owed to the Company,
and paying any contingent or unforeseen liabilities or obligations of the
Company or the Members arising out of or in connection with the Company. The
assets of any such trust shall be distributed to the Members from time to time,
in the reasonable discretion of the Manager, in the same proportions as the
amount distributed to such trust by the Company would otherwise have been
distributed to the Members pursuant to Section 10.4(a); or
(ii)    in furtherance of satisfaction of the Company’s creditors pursuant to
Section 10.2, withheld to provide a reasonable reserve for Company liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Company, provided that such withheld amounts
shall be distributed to the Members pursuant to this Section 10.4 as soon as
practicable.
(e)    Notwithstanding any other provisions of this Article X, if the Company is
liquidated within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Treasury
Regulations but no Liquidating Event pursuant to Section 10.1 has occurred, the
Property shall not be liquidated, the Company’s liabilities shall not be paid or
discharged, and the Company’s affairs shall not be wound up. Instead, solely for
federal income tax purposes, the Company shall be deemed to have contributed all
its Property and liabilities to a new partnership in exchange for an interest in
such new partnership and, immediately thereafter, the Company will be deemed to
liquidate by distributing interests in the new partnership to the Members.
Section 10.5    RESERVE. Notwithstanding the provisions of Sections 10.3 and
10.4, the Manager may retain such amount as it deems necessary as a reserve for
any contingent liabilities or obligations of the Company in furtherance of
satisfaction of the Company’s creditors pursuant to Section 10.2, which reserve,
after the passage of a reasonable period of time, shall be distributed pursuant
to the provisions of this Article X.
Section 10.6    FINAL ACCOUNTING. Each of the Members shall be furnished with a
statement examined by the Company’s independent accountants, which shall set
forth the assets and liabilities of the Company as of the date of the complete
liquidation. Upon the compliance by the Manager with the foregoing distribution
plan, the Members shall cease to be such, and the Manager shall execute and
cause to be filed a certificate of cancellation of the Certificate of Formation
of the Company and any and all other documents necessary with respect to
termination and cancellation of the Company.

49



--------------------------------------------------------------------------------




ARTICLE XI    
AMENDMENTS
Section 11.1    AUTHORITY TO AMEND.
(h)    This Agreement may be amended by Ashford Inc. without the approval of any
other Member if such amendment (i) is solely for the purpose of clarification or
is of an inconsequential nature and (ii) does not change the substance of this
Agreement and the Company has obtained an opinion of counsel to that effect.
(i)    This Agreement may be amended by Ashford Inc. without the approval of any
other Member if such amendment is to reflect the admission, substitution or
withdrawal of Members; to reflect the issuance of additional Membership
Interests or to amend the calculation of the Cash Amount and the Conversion
Factor pursuant to a transaction described in Section 9.1(c). For avoidance of
doubt, Manager may amend Exhibit A without the approval of any Member as
provided by Section 6.1(v).
(j)    This Agreement may be amended by Ashford Inc. without the approval of any
other Member if such amendment is, in the opinion of counsel for the Company,
necessary or appropriate to any federal or state securities laws or regulations.
Any amendment made pursuant to this Section 11.1(c) may be made effective as of
the date of this Agreement.
(k)    Notwithstanding any contrary provision of this Agreement, any amendment
to this Agreement or other act which would (i) impose on the Members any
obligation to make additional Capital Contributions to the Company, (ii) except
as provided in Section 11.1(b), change the method of allocation of profit and
loss as provided in Article V or the distribution provisions of Articles VIII
and X, (iii) seek to impose personal liability on a Member without that Member’s
written consent, or (iv) affect the operation of the Conversion Factor of the
Redemption Right shall require the consent and approval of Members holding more
than sixty-six and two-thirds percent (66 2/3%) of the Common Percentage
Interests of the Members.
(l)    Except as otherwise specifically provided in this Section 11.1,
amendments to this Agreement shall require the approval of the Manager and
Members holding more than fifty percent (50%) of the Common Percentage Interests
of the Members.
Section 11.2    NOTICE OF AMENDMENTS. A copy of any amendment to be approved by
the Members pursuant to Sections 11.1(d) or 11.1(e) shall be mailed in advance
to such Members. Members shall be notified as to the substance of any amendment
pursuant to Sections 11.1(a), (b) or (c), and upon request shall be furnished a
copy thereof.
Section 11.3    IMPLEMENTATION OF AMENDMENT. Upon obtaining such approvals
required by this Agreement and without any further action or execution by any

50



--------------------------------------------------------------------------------




other Person, including any Member, (i) any amendment, restatement, modification
or waiver of this Agreement may be implemented and reflected in a writing
executed solely by the Manager, and (ii) each of the Members and any other party
to or bound by this Agreement shall be deemed a party to and bound by such
amendment, restatement, modification or waiver of this Agreement.
ARTICLE XII    
POWER OF ATTORNEY
Section 12.1    POWER. Each of the Members irrevocably constitutes and appoints
the Manager as such Member’s true and lawful attorney in such Member’s name,
place and stead to make, execute, swear to, acknowledge, deliver and file:
(n)    Any certificates or other instruments which may be required to be filed
by the Company under the laws of the State of Delaware or of any other state or
jurisdiction in which the Manager shall deem it advisable to file;
(o)    Any documents, certificates or other instruments, including, but not
limited to, (i) any and all amendments and modifications of this Agreement or of
the instruments described in Section 12.1(a) which may be required or deemed
desirable by the Manager to effectuate the provisions of any part of this
Agreement, (ii) all instruments relating to the admission, withdrawal, removal
or substitution of any Member, and (iii) by way of extension and not limitation,
to do all such other things as shall be necessary to continue and to carry on
the business of the Company; and
(p)    All documents, certificates or other instruments that may be required to
effectuate the dissolution and termination of the Company, to the extent such
dissolution and termination is authorized by this Agreement. The power of
attorney granted by this Agreement shall not constitute a waiver of, or be used
to avoid, the rights of the Members to approve certain amendments to this
Agreement pursuant to Sections 11.1(d) and 11.1(e) or be used in any other
manner inconsistent with the status of the Company as a limited liability
company or inconsistent with the provisions of this Agreement. Each such Member
agrees to be bound by any representation made by the Manager, acting in good
faith pursuant to such power of attorney; and each such Member waives any and
all defenses which may be available to contest, negate or disaffirm the action
of the Manager taken in good faith under such power of attorney.
Section 12.2    SURVIVAL OF POWER. It is expressly intended by each of the
Members that the foregoing power of attorney is coupled with an interest, is
irrevocable and shall survive the death, incompetence, dissolution, liquidation
or adjudication of insanity or bankruptcy or insolvency of each such Member. The
foregoing power of attorney shall survive the delivery of an assignment by any
of the Members of such Member’s entire interest in the Company, except that
where an assignee of such entire interest has become a Substitute Member, then
the foregoing power of attorney of the assignor Member shall survive the
delivery of such assignment for the sole purpose of enabling the Manager to

51



--------------------------------------------------------------------------------




execute, acknowledge and file any and all instruments necessary to effectuate
such substitution.
ARTICLE XIII    
CONSENTS, APPROVALS, VOTING AND MEETINGS
Section 13.1    METHOD OF GIVING CONSENT OR APPROVAL. Any consent or approval
required by this Agreement may be given as follows:
(f)    by a written consent given by the consenting Member and received by the
Manager at or prior to the doing of the act or thing for which the consent is
solicited, provided that such consent shall not have been nullified by:
(i)    Notice to the Manager of such nullification by the consenting Member
prior to the doing of any act or thing, the doing of which is not subject to
approval at a meeting called pursuant to Section 13.2, or
(ii)    Notice to the Manager of such nullification by the consenting Member
prior to the time of any meeting called pursuant to Section 13.2 to consider the
doing of such act or thing, or
(iii)    The negative vote by such consenting Member at any meeting called
pursuant to Section 13.2 to consider the doing of such act or thing;
(g)    by the affirmative vote by the consenting Member for the doing of the act
or thing for which the consent is solicited at any meeting called pursuant to
Section 13.2 to consider the doing of such act or thing; or
(h)    by the failure of the Member to respond or object to a request from the
Manager for such Member’s consent within thirty (30) days from its receipt of
such request (or such shorter period of time as the Manager may indicate in such
request in order to ensure that the Manager has sufficient time to respond, if
required, to any third party with respect to the subject matter of such
request).
Section 13.2    MEETINGS OF MEMBERS. Any matter requiring the consent or vote of
all or any of the Members may be considered at a meeting of the Members held not
less than five (5) nor more than sixty (60) days after notice thereof shall have
been given by the Manager to all Members. Such notice (i) may be given by the
Manager, in its discretion, at any time, or (ii) shall be given by the Manager
within fifteen (15) days after receipt from Members holding more than fifty
percent (50%) of the Common Percentage Interests of the Members of a request for
such meeting.
Section 13.3    OPINION. Except for consents obtained pursuant to Sections 13.1
or 13.2, no Member shall exercise any consent or voting rights unless either (a)
at the time of the giving of consent or casting of any vote by the Members under
this Agreement, counsel for the Company or counsel employed by the Members shall
have delivered to the Company

52



--------------------------------------------------------------------------------




an opinion satisfactory to the Members to the effect that such conduct (i) is
permitted by the Act, (ii) will not impose personal liability on a Member
without that Member’s consent, and (iii) will not adversely affect the
classification of the Company as a partnership for federal income tax purposes,
or (b) irrespective of the delivery or non-delivery of such opinion of counsel,
Members holding more than seventy-five percent (75%) of the Common Percentage
Interests of the Members determine to exercise their consent or voting rights.
Section 13.4    SUBMISSIONS TO MEMBERS. The Manager shall give the Members
notice of any proposal or other matter required by any provision of this
Agreement, or by law, to be submitted for consideration and approval of the
Members. Such notice shall include any information required by the relevant
provision or by law.
ARTICLE XIV    
MISCELLANEOUS
Section 14.1    GOVERNING LAW. The Company and this Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware.
Section 14.2    AGREEMENT FOR FURTHER EXECUTION. At any time or times upon the
request of the Manager, the Members agree to sign, swear to, acknowledge and
deliver all further documents and certificates required by the laws of Delaware,
or any other jurisdiction in which the Company does, or proposes to do,
business, or which may be reasonable, necessary, appropriate or desirable to
carry out the provisions of this Agreement or the Act. This Section 14.2 shall
not prejudice or affect the rights of the Members to approve certain amendments
to this Agreement pursuant to Sections 11.1(d) and 11.1(e).
Section 14.3    ENTIRE AGREEMENT. This Agreement (including the exhibits
following the signature pages to this Agreement and which exhibits are a part of
this Agreement) contain the entire understanding among the parties to this
Agreement and supersede any prior understandings or agreements among them
respecting the within subject matter. There are no representations, agreements,
arrangements or understandings, oral or written, between or among the parties to
this Agreement relating to the subject matter of this Agreement which are not
fully expressed in this Agreement; provided that an LTIP Unit may be subject to
a Vesting Agreement and a Member may enter into a deficit restoration obligation
agreement.
Section 14.4    SEVERABILITY. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations of the jurisdictions in which the Company does
business. If any provision of this Agreement, or the application thereof to any
person or circumstance, shall, for any reason and to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby, but
rather shall be enforced to the greatest extent permitted by law.
Section 14.5    NOTICES. Notices to Members or to the Company shall be deemed to
have been given when personally delivered or mailed, by prepaid registered or
certified

53



--------------------------------------------------------------------------------




mail, addressed as set forth in Exhibit A, unless a notice of change of address
has previously been given in writing by the addressee to the addressor, in which
case such notice shall be addressed to the address set forth in such notice of
change of address.
Section 14.6    TITLES AND CAPTIONS. All titles and captions are for convenience
only, do not form a substantive part of this Agreement, and shall not restrict
or enlarge any substantive provisions of this Agreement.
Section 14.7    COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each one of which shall constitute an original executed copy of
this Agreement.
Section 14.8    TERMS. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person or persons may require. Any reference to the Code or other
statutes or laws include all amendments, modifications or replacements of the
specific sections and provisions concerned. Unless otherwise specified, all
references to “Section”, “Article” or “Exhibit” contained in this Agreement
refer to sections, articles or exhibits of this Agreement. Unless the context of
this Agreement clearly requires otherwise, the use of the word “including” is
not limiting and the use of the word “or” has the inclusive meaning of both “or”
and “and.”
Section 14.9    SURVIVAL OF RIGHTS. Subject to the provisions of this Agreement
limiting transfers, this Agreement shall be binding upon and inure to the
benefit of the Members and the Company and their respective legal
representatives, successors, transferees and assigns.



54



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Ashford OP Limited Partner LLC as owner of more than 80
percent of the Common Percentage Interests and Ashford Inc., as Manager, have
hereunto set their hands as of the day and year first above written.
MEMBER:




ASHFORD OP LIMITED PARTNER LLC,
a Delaware limited liability company






By: /s/ DAVID A. BROOKS    
David A. Brooks, Vice President






MANAGER:




ASHFORD INC.,
a Delaware corporation






By: /s/ DAVID A. BROOKS    
David A. Brooks, Chief Operating Officer and
General Counsel






ACCEPTED AND AGREED:
ASHFORD HOSPITALITY LIMITED
PARTNERSHIP
By:    Ashford OP General Partner LLC,
    a Delaware limited liability company

    By:    /s/ DAVID A. BROOKS                
        David A. Brooks,
        Vice President








--------------------------------------------------------------------------------




EXHIBIT A
[Begins on Next Page]



Exhibit A



--------------------------------------------------------------------------------




EXHIBIT B
FEDERAL INCOME TAX MATTERS
For purposes of interpreting and implementing Article V of the Agreement, the
following rules shall apply and shall be treated as part of the terms of the
Agreement:
A.    SPECIAL ALLOCATION PROVISIONS.
1.    To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Section 743(b) is required pursuant to
Section 1.704-1(b)(2)(iv)(m)(2) or Section 1.704-1(b)(2)(iv)(m)(4) of the
Treasury Regulations to be taken into account in determining Capital Accounts as
the result of a distribution to a Member in complete liquidation of its
Membership Interest, the amount of such adjustment to the Capital Accounts shall
be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases such basis) and such gain or loss
shall be specially allocated to the Members in accordance with their interests
in the Company if Section 1.704-1(b)(2)(iv)(m)(2) of the Treasury Regulations
applies, or to the Company to whom such distribution was made if Section
1.704-1(b)(2)(iv)(m)(4) of the Treasury Regulations applies.
2.    If a Member transfers any part or all of its Membership Interest or if
Common Percentage Interests or Preferred Percentage Interests vary during a
taxable year of the Company, the Manager, in its sole and absolute discretion,
shall determine which method authorized under the Code (including Section 706 of
the Code) and the Treasury Regulations shall be used to allocate the
distributive shares.
3.    To the extent required by law, income, gain, loss and deduction
attributable to property contributed to the Company by a Member shall be shared
among the Members so as to take into account any variation between the basis of
the property and the fair market value of the property at the time of
contribution in accordance with the requirements of Section 704(c) of the Code
and the applicable Treasury Regulations thereunder as more fully described in
Part B. Treasury Regulations under Section 704(c) of the Code allow partnerships
to use any reasonable method for accounting for Book-Tax Differences for
contributions of property so that a contributing partner receives the tax
benefits and burdens of any built-in gain or loss associated with contributed
property. The Company shall account for Book-Tax Differences using a method
specifically approved in the Treasury Regulations, such as the traditional
method. An allocation of remaining built-in gain under Section 704(c) will be
made when Section 704(c) property is sold.
4.    If the Company is entitled to a deduction for interest imputed under any
provision of the Code on any loan or advance from a Member (whether such
interest is currently deducted, capitalized or amortized), such deduction shall
be allocated solely to such Member.
5.    To the extent any payments in the nature of fees made to a Member or
reimbursements of expenses to any Member are finally determined by the Internal
Revenue Service to be distributions to a Member for federal income tax purposes,
there will be a gross income allocation to such Member in the amount of such
distribution.

Exhibit B – Page 1



--------------------------------------------------------------------------------




6.    (a) Notwithstanding any provision of the Agreement to the contrary and
subject to the exceptions set forth in Section 1.704-2(f)(2)-(5) of the Treasury
Regulations, if there is a net decrease in Company Minimum Gain during any
Company fiscal year, each Member shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain
determined in accordance with Section 1.704-2(g)(2) of the Treasury Regulations.
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Section
1.704-2(f) of the Treasury Regulations. This paragraph 6(a) is intended to
comply with the minimum gain chargeback requirement in such Section of the
Treasury Regulations and shall be interpreted consistently therewith. To the
extent permitted by such Section of the Treasury Regulations and for purposes of
this paragraph 6(a) only, each Member’s Adjusted Capital Account Balance shall
be determined prior to any other allocations pursuant to Article V of the
Agreement with respect to such fiscal year and without regard to any net
decrease in Member Minimum Gain during such fiscal year.
(b)    Notwithstanding any provision of the Agreement to the contrary, except
paragraph 6(a) of this Exhibit B and subject to the exceptions set forth in
Section 1.704-2(i)(4) of the Treasury Regulations, if there is a net decrease in
Member Nonrecourse Debt Minimum Gain during any Company fiscal year, each Member
who has a share of the Member Nonrecourse Debt Minimum Gain, determined in
accordance with Section 1.704-2(i)(3) of the Treasury Regulations, shall be
specially allocated items of Company income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Member’s share of the
net decrease in Member Nonrecourse Debt Minimum Gain, determined in accordance
with Section 1.704-2(i)(5) of the Treasury Regulations. Allocations pursuant to
the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Section 1.704-2(i)(4) of the
Treasury Regulations. This paragraph 6(b) is intended to comply with the minimum
gain chargeback requirement in such Section of the Treasury Regulations and
shall be interpreted consistently therewith. Solely for purposes of this
paragraph 6(b), each Member’s Adjusted Capital Account Balance shall be
determined prior to any other allocations pursuant to Article V of the Agreement
with respect to such fiscal year, other than allocations pursuant to paragraph
6(a).
7.    If any Members unexpectedly receive any adjustments, allocations or
distributions described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), items of Company income and
gain shall be specially allocated to such Members in an amount and manner
sufficient to eliminate the deficits in their Adjusted Capital Account Balances
created by such adjustments, allocations or distributions as quickly as
possible, provided that an allocation pursuant to this paragraph 7 shall be made
only if and to the extent that the Member would have a deficit balance in its
Adjusted Capital Account Balance after all other allocations provided for
Article V of the Agreement and this Exhibit B have been tentatively made as if
this paragraph 7 were not in this Exhibit B.
8.    No loss shall be allocated to any Member to the extent that such
allocation would result in a deficit in its Adjusted Capital Account Balance
while any other Member continues to

Exhibit B – Page 2



--------------------------------------------------------------------------------




have a positive Adjusted Capital Account Balance; in such event, losses shall
first be allocated to any Members with positive Adjusted Capital Account
Balances, and in proportion to such balances, to the extent necessary to reduce
their positive Adjusted Capital Account Balances to zero. Any excess shall be
allocated to the Manager.
9.    If any Member has a deficit balance in its Adjusted Capital Account
Balance at the end of any fiscal year or other period, such Member shall be
specially allocated items of Company gross income and gain in the amount of such
excess as quickly as possible; provided, however, that an allocation pursuant to
this paragraph 9 shall be made only if and to the extent that such Member would
have a deficit balance in its Adjusted Capital Account Balance after all other
allocations provided in this Part A have been tentatively made as if paragraph 7
and this paragraph 9 were not in this Exhibit B.
10.    Any special allocations of items pursuant to this Part A shall be taken
into account in computing subsequent allocations so that the net amount of any
items so allocated and the profits, losses and all other items allocated to each
such Member pursuant to Article V of the Agreement shall, to the extent
possible, be equal to the net amount that would have been allocated to each such
Member pursuant to the provisions of Article V of the Agreement if such special
allocations had not occurred.
11.    Nonrecourse Deductions for any fiscal year or other period shall be
specially allocated to the Members in the manner set forth in Section
5.1(b)(iii) of the Agreement.
12.    Any Member Nonrecourse Deductions for any fiscal year or other period
shall be specially allocated to the Member who bears the economic risk of loss
with respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Section 1.704-2(i) of the
Treasury Regulations. If more than one Member bears the economic risk of loss
(in accordance with Section 1.704-2(i) of the Treasury Regulations) with respect
to a Member Nonrecourse Debt, Member Nonrecourse Deductions attributable thereto
shall be allocated between or among such Members in accordance with the ratios
in which they share such economic risk of loss.
13.    If the Company disposes of all or substantially all of its assets in a
transaction that will lead to a liquidation of the Company pursuant to Article
X, then any profits or losses realized in connection with such transaction and
thereafter (and, if necessary, constituent items of income, gain, loss and
deduction) shall be specially allocated for such taxable year of the Company
(and to the extent permitted by Section 761(c) of the Code, for the immediately
preceding taxable year of the Company) among the Members as required so as to
cause liquidating distributions pursuant to Section 10.4(a) of the Agreement to
be made in the same amounts and proportions as would have resulted had such
distributions instead been made pursuant to Article VIII of the Agreement.
B.    CAPITAL ACCOUNT ADJUSTMENTS AND TAX ALLOCATIONS.
1.    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Members’ Capital Accounts, the
determination, recognition and

Exhibit B – Page 3



--------------------------------------------------------------------------------




classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes; provided,
however, that:
(a)    Any income, gain or loss attributable to the taxable disposition of any
property shall be determined by the Company as if the adjusted basis of such
property as of such date of disposition was equal in amount to the Carrying
Value.
(b)    The computation of all items of income, gain, loss and deduction shall be
made by the Company and, as to those items described in Section 705(a)(1)(B) or
Section 705(a)(2)(B) of the Code, without regard to the fact that such items are
not includable in gross income or are neither currently deductible nor
capitalizable for federal income tax purposes.
(c)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing the Company’s taxable income or loss,
there shall be taken into account Depreciation for a fiscal year or other
period.
(d)    The Company shall be treated as owning directly its proportionate share
(as determined by the Manager based upon the provisions of the applicable
partnership or limited liability agreement of a Subsidiary of the Company) of
all property owned by (i) a Subsidiary of the Company that is classified as a
partnership for U.S. federal income tax purposes and (ii) any other partnership,
limited liability company, unincorporated business or other entity classified as
a partnership for U.S. federal income tax purposes of which the Company or a
Subsidiary of the Company is, directly or indirectly, a partner, member or other
equity holder.
2.    A transferee of a Membership Interest will succeed to the Capital Account
relating to the Membership Interest transferred.
3.    Upon (i) an issuance of additional Membership Interests in exchange for
more than a de minimis capital contribution to the Company, (ii) an issuance of
additional Membership Interests (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in a member capacity or by a new Member acting in a
member capacity or in anticipation of being a Member, or (iii) the distribution
by the Company to a Member of more than a de minimis amount of property as
consideration for an interest in the Company, the Capital Accounts of all
Members (and the Carrying Values of all Company properties) shall, immediately
prior to such event, be adjusted (consistent with the provisions of this Exhibit
B) upward or downward to reflect any unrealized gain or unrealized loss
attributable to each Company property (as if such unrealized gain or unrealized
loss had been recognized upon an actual sale of such property at the fair market
value thereof, immediately prior to such issuance, and had been allocated to the
Members, at such time, pursuant to Article V of the Agreement). In determining
such unrealized gain or unrealized loss attributable to the properties, the fair
market value of Company properties shall be determined by the Manager using such
reasonable methods of valuation as it may adopt.
4.    Immediately prior to the distribution of any Company property, the Capital
Accounts of all Members shall be adjusted (consistent with the provisions of
this Exhibit B and Section 704 of the Code) upward or downward to reflect any
unrealized gain or unrealized loss

Exhibit B – Page 4



--------------------------------------------------------------------------------




attributable to the Company property distributed (as if such unrealized gain or
unrealized loss had been recognized upon an actual sale of each such property,
immediately prior to such distribution, and had been allocated to the Members,
at such time, pursuant to Article V of the Agreement). In determining such
unrealized gain or unrealized loss attributable to property, the fair market
value of Company property distributed shall be determined by the Manager using
such reasonable methods of valuation as it may adopt.
5.    In accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, income, gain, loss and deduction with respect to any property shall,
solely for tax purposes, and not for Capital Account purposes, be allocated
among the Members so as to take account of any variation between the adjusted
basis of such property to the Company for federal income tax purposes and its
Carrying Value. The Manager shall make any elections or other decisions relating
to such allocations.
6.    If the Carrying Value of any Company asset is adjusted as described in
paragraph 3 above, subsequent allocations of income, gain, loss and deduction
with respect to such asset shall take account of any variation between the
adjusted basis for federal income tax purposes of such asset and its Carrying
Value immediately after such adjustment in the same manner as under Section
704(c) of the Code and the Treasury Regulations thereunder.
7.    Except as provided in paragraphs 5 and 6 of this Exhibit B or as otherwise
required by the Code or Treasury Regulations, solely for federal income tax
purposes, items of taxable income, gain, loss and deduction of the Company shall
be allocated among the Members in the same manner as each correlative item of
income, gain, loss and deduction, as determined for Capital Account purposes, is
allocated. Any elections or other decisions relating to such allocations shall
be made by the Manager in any manner that reasonably reflects the purpose and
intention of the Agreement and this Exhibit B.
C.    DEFINITIONS. For the purposes of this Exhibit B, the following terms shall
have the meanings indicated unless the context clearly indicates otherwise:
“ADJUSTED CAPITAL ACCOUNT BALANCE”: means the balance in the Capital Account of
a Member as of the end of the relevant fiscal year of the Company, after giving
effect to the following: (i) credit to such Capital Account any amounts the
Member is obligated to restore, pursuant to the terms of the Agreement or
otherwise, or is deemed obligated to restore pursuant to the penultimate
sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Treasury
Regulations, and (ii) debit to such capital account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations.
“AGREEMENT”: means this Amended and Restated Limited Liability Agreement of
Ashford Hospitality Advisors LLC, as amended.
“COMPANY MINIMUM GAIN”: shall have the meaning set forth in Sections
1.704-2(b)(2) and 1.704-2(d) of the Treasury Regulations.

Exhibit B – Page 5



--------------------------------------------------------------------------------




“DEPRECIATION”: means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to property for such fiscal year or
other period, except that (a) with respect to any property the Carrying Value of
which differs from its adjusted tax basis for federal income tax purposes and
which difference is being eliminated by use of the remedial allocation method
pursuant to Section 1.704-3(d) of the Treasury Regulations, Depreciation for
such fiscal year or other period shall be the amount of book basis recovered for
such fiscal year or other period under the rules prescribed by Section
1.704-3(d)(2) of the Treasury Regulations, and (b) with respect to any other
property the Carrying Value of which differs from its adjusted tax basis at the
beginning of such fiscal year or other period, Depreciation shall be an amount
which bears the same ratio to such beginning Carrying Value as the federal
income tax depreciation, amortization or other cost recovery deduction for such
fiscal year or other period bears to such beginning adjusted tax basis;
provided, that if the adjusted tax basis of any property at the beginning of
such fiscal year or other period is zero, Depreciation with respect to such
property shall be determined with reference to such beginning value using any
reasonable method selected by the Manager.
“MEMBER NONRECOURSE DEBT MINIMUM GAIN”: means an amount, with respect to each
Member Nonrecourse Debt, determined in accordance with Section 1.704-2(i) of the
Treasury Regulations.
“MEMBER NONRECOURSE DEBT”: shall have the meaning set forth in Section
1.704-2(b)(4) of the Treasury Regulations.
“MEMBER NONRECOURSE DEDUCTIONS”: shall have the meaning set forth in Section
1.704-2(i)(2) of the Treasury Regulations. For any Company taxable year, the
amount of Member Nonrecourse Deductions with respect to a Member Nonrecourse
Debt equal the net increase during the year, if any, in the amount of Member
Nonrecourse Debt Minimum Gain reduced (but not below zero) by proceeds of the
liability that are both attributable to the liability and allocable to an
increase in the Member Nonrecourse Debt Minimum Gain.
“NONRECOURSE DEDUCTIONS”: shall have the meaning set forth in Section
1.704-2(b)(1) of the Treasury Regulations. The amount of Nonrecourse Deductions
for a Company fiscal year equals the excess, if any, of the net increase, if
any, in the amount of Company Minimum Gain during that fiscal year over the
aggregate amount of any distributions during that fiscal year of proceeds of a
Nonrecourse Liability, that are allocable to an increase in Company Minimum
Gain, determined according to the provisions of Section 1.704-2(c) of the
Treasury Regulations.
“NONRECOURSE LIABILITY”: shall have the meaning set forth in Section
1.704-2(b)(3) of the Treasury Regulations.
For purposes of this Exhibit B, all other capitalized terms will have the same
definition as in the Agreement.

Exhibit B – Page 6



--------------------------------------------------------------------------------




EXHIBIT C
NOTICE OF EXERCISE OF REDEMPTION RIGHT
The undersigned irrevocably (i) presents for redemption on_________(such date
being at least 3 Business Days after the date set forth below) _________ Units
(as defined in the LLC Agreement defined below) in Ashford Hospitality Advisors
LLC, in accordance with the terms of the Amended and Restated Limited Liability
Company Agreement of Ashford Hospitality Advisors LLC (the “LLC Agreement”), and
the Redemption Right (as defined in the LLC Agreement) referred to in the LLC
Agreement, (ii) surrenders such Units and all right, title and interest in such
Units, and (iii) directs that the Cash Amount or Ashford Inc. Shares (both as
defined in the LLC Agreement) deliverable upon exercise of the Redemption Right
be delivered to the address specified below, and if Ashford Inc. Shares are to
be delivered, such Ashford Inc. Shares be registered or placed in the name(s)
and at the addresses specified below.
Dated:            
Name of Member:


                        
(Signature of Member)
        
(Street Address)
    
    
(City State Zip Code)


If Ashford Inc. Shares are to be issued, issue to:


    
(Name)
    
(Social Security or Identifying Number)



Exhibit C – Page 1



--------------------------------------------------------------------------------




EXHIBIT D
NOTICE OF ELECTION BY MEMBER TO CONVERT
LTIP UNITS INTO COMMON UNITS


The undersigned LTIP Unitholder irrevocably (i) elects to convert the number of
LTIP Units in Ashford Hospitality Advisors LLC (the “Company”) set forth below
into Common Units in accordance with the terms of the Amended and Restated
Limited Liability Agreement of the Company, as amended; and (ii) directs that
any cash in lieu of Common Units that may be deliverable upon such conversion be
delivered to the address specified below. The undersigned represents, warrants,
and certifies that the undersigned (a) has title to such LTIP Units, free and
clear of the rights or interests of any other person or entity other than the
Company; (b) has the full right, power, and authority to cause the conversion of
such LTIP Units as provided in this notice and as provided in the Amended and
Restated Limited Liability Agreement of the Company, as amended; and (c) has
obtained the consent or approval of all persons or entities, if any, having the
right to consent or approve such conversion.
Name of LTIP Unitholder:                                     

    (Please Print: Exact Name as Registered with the Company)
Number of LTIP Units to be Converted:             
Date to be Converted___________ (such date being not less than 3 Business Days
nor more than 10 Business Days prior to the Date of this Notice set forth below)
Date of this Notice:             
                                    
(Signature of Member: Sign Exact Name as Registered with the Company)
                                
(Street Address)
                                    
(City)                (State)             (Zip Code)

Exhibit D – Page 1



--------------------------------------------------------------------------------




EXHIBIT E
NOTICE OF ELECTION BY THE COMPANY TO FORCE CONVERSION
OF LTIP UNITS INTO COMMON UNITS


Ashford Hospitality Advisors LLC (the “Company”) irrevocably (i) elects to cause
the number of LTIP Units held by the LTIP Unitholder set forth below to be
converted into Common Units in accordance with the terms of the Amended and
Restated Limited Liability Company Agreement of the Company, as amended.
Name of LTIP Unitholder:                                             (Please
Print: Exact Name as Registered with the Company)
Number of LTIP Units to be Converted:                 
Date to be Converted:                            
Date of this Notice:                             

Exhibit E - Page 1

